Exhibit 10.10

 

[g221751kc01i001.jpg]

Inland Real Estate Acquisitions, Inc.

2901 Butterfield Road

Oak Brook, IL 60523

Phone: (630) 218-4948 Fax:630-218-4935

www.inlandgroup.com

 

May 18, 2005

 

Sellers Listed on the Signature Page Hereof

(collectively the “Seller”)

c/o

Newquest Properties

Attn:

Rene Joubert

 

8807 W. Sam Houston Pkwy North

 

Suite 200

 

Houston, TX 77040

 

Re:

37 Shopping Center Newquest Portfolio

36 Texas, 1 Missouri

 

Dear Mr. Joubert:

 

This letter represents this corporation’s offer to purchase the 37 Shopping
Centers with 1,939,327 net rentable square feet, as shown on Exhibit A attached
(individually, a “Property” and collectively, the “Properties”).

 

The above Properties shall include all the land and buildings and common
facilities, as well as all personalty within the buildings and common areas,
supplies, landscaping equipment, and any other items presently used on the site
and belonging to Seller, and all intangible rights relating to the Properties,
but excluding the name “Newquest Properties” and also excluding (i) any and all
receivables and rights to receive reimbursement from any governmental or
quasi-governmental authority relating to the development of the Properties,
(ii) any unpaid economic or development grants relating to the development of
the Properties, (iii) any rights to receive refunds of ad valorem taxes for any
calendar year prior to Closing resulting from property tax protests that have
previously been filed against any of the Properties, (iv) any leasing
performance, earn out, and construction reserves previously funded from
permanent loans relating to the Properties, and (v) the rights of the Seller of
the Sherman Town Center Property to repurchase the Home Depot tract (which is
located across North Creek Drive from the Sherman Town Center Property) pursuant
to an agreement between A-S 60 Hwy 75-Loy Lake, L.P. and Home Depot U.S.A., Inc.

 

This corporation or its nominee will consummate this transaction on the
following basis:

 

1.                                       The total purchase price shall be
$454,618,611.00 all cash, plus or minus prorations, to be paid at Closing 68
days following the acceptance of this agreement (see Paragraph 11).

 

Property

 

SQ FT

 

OCCUPIED

 

NET OPERATING INCOME

 

CAP
RATE

 

PRICE

 

24 Hour 249 & Jones Rd

 

85,000

 

2000

 

$

690,994.19

 

6.40

%

$

10,796,784.00

 

24 Hour Woodlands

 

45,906

 

2002

 

$

865,199.53

 

6.40

%

$

13,518,742.00

 

1000 FM 1960 Building

 

18,006

 

1980

 

$

89,941.30

 

7.60

%

$

1,183.438.00

 

6101 Richmond Building

 

19,230

 

1980

 

$

235,468.56

 

7.60

%

$

3,098,271.00

 

6234 Richmond

 

25,601

 

1980

 

$

277,193.29

 

7.60

%

$

3,647,280.00

 

11500 Market Street

 

2,719

 

2000

 

$

29,193.90

 

6.40

%

$

456,155.00

 

 

--------------------------------------------------------------------------------


 

Property

 

SQ FT

 

OCCUPIED

 

NET OPERATING INCOME

 

CAP
RATE

 

PRICE

 

Antoine Town Center

 

36,003

 

2003

 

$

661,600.14

 

6.25

%

$

10,585,602.00

 

Ashford Plaza

 

33,094

 

1980

 

$

312,866.14

 

7.60

%

$

4,116,660.00

 

Atascocita Shopping Center

 

47,326

 

2000

 

$

697,117.00

 

6.40

%

$

10,892,453.00

 

Bay Colony Town Center

 

92,121

 

2004

 

$

2,587,998.18

 

6.25

%

$

41,407,971.00

 

Black hawk Town Center

 

34,228

 

2004

 

$

1,425,008.17

 

6.25

%

$

22,800,131.00

 

Carver Creek Shopping Center

 

33,321

 

1980

 

$

178,827.18

 

7.60

%

$

2,352,989.00

 

Chili’s Ground Lease

 

0

 

2000

 

$

60,642.50

 

6.40

%

$

947,539.00

 

Cinemark 12

 

39,081

 

2001

 

$

591,295.53

 

6.40

%

$

9,238,993.00

 

Cinemark Jacinto City

 

68,000

 

2000

 

$

648,330.00

 

6.40

%

$

10,130,156.00

 

Cinemark Webster

 

86,289

 

2001

 

$

982,562.85

 

6.40

%

$

15,352,545.00

 

Cyfair Town Center

 

47,520

 

2003

 

$

1,008,430.48

 

6.25

%

$

16,134,888.00

 

Cypress Town Center

 

55,050

 

2003

 

$

988,822.56

 

6.25

%

$

15,821,162.00

 

Eldridge Lakes Town Center

 

35,460

 

2003

 

$

1,073,951.28

 

6.25

%

$

17,183,220.00

 

Eldridge Town Center

 

71,768

 

2000

 

$

1,378,438.64

 

6.25

%

$

22,055,018.00

 

Friendswood

 

67,328

 

2000

 

$

897,963.00

 

6.40

%

$

14,030,672.00

 

Highland Plaza

 

72,169

 

2001

 

$

1,223,363.82

 

6.40

%

$

19,115,060.00

 

Hunting Bayou

 

133,165

 

2000

 

$

1,177,679.27

 

6.40

%

$

18,401,239.00

 

Joe’s Crab Shack

 

0

 

2000

 

$

75,922.50

 

6.40

%

$

1,186,289.00

 

NTB Eldridge

 

0

 

2003

 

$

62,075.00

 

6.40

%

$

969,922.00

 

Pinehurst

 

39,934

 

1985

 

$

321,498.31

 

7.60

%

$

4,230,241.00

 

Saratoga Town Center

 

58,182

 

2004

 

$

1,025,736.89

 

6.25

%

$

16,411,790.00

 

Sherman Town Center

 

353,621

 

2004

 

$

3,729,793.04

 

6.25

%

$

59,676,689.00

 

Spring Town Center

 

40,571

 

2004

 

$

1,071,650.68

 

6.25

%

$

17,146,411.00

 

Stables at Town Center

 

87,228

 

2003/2004

 

$

1,685,369.39

 

6.25

%

$

26,965,910.00

 

Texas City Office

 

31,047

 

2000

 

$

180,281.14

 

6.40

%

$

2,816,893.00

 

Tomball Town Center

 

55,367

 

2004

 

$

1,279,566.60

 

6.25

%

$

20,473,066.00

 

Walgreen’s – Springfield

 

14,560

 

2003

 

$

221,685.11

 

6.25

%

$

3,546,962.00

 

West End Square

 

38,815

 

1985

 

$

328,723.14

 

7.60

%

$

4,325,304.00

 

 

2

--------------------------------------------------------------------------------


 

Property

 

SQ FT

 

OCCUPIED

 

NET OPERATING INCOME

 

CAP
RATE

 

PRICE

 

 

 

 

 

 

 

 

 

 

 

 

 

Willis Town Center

 

12,740

 

2001

 

$

266,144.42

 

6.40

%

$

4,158,507.00

 

Winchester Town Center

 

19,200

 

2004

 

$

327,864.00

 

6.40

%

$

5,122,875.00

 

Wood forest Square

 

39,677

 

1985

 

$

328,379.75

 

7.60

%

$

4,320,786.00

 

TOTALS

 

1,939,327

 

 

 

$

28,987,577.48

 

 

 

$

454,618,611.00

 

 

Purchaser shall purchase seven (7) of the Properties subject only to one
non-recourse first mortgage on each Property having an aggregate current balance
of $78,154,667.00. In the event that Seller is able to obtain the consent of any
of such lenders to allow Seller to defease the loan contemporaneously with the
sale of the corresponding Property to Purchaser, the amount of the “Loan Earnout
Cash Closing” specified below shall be paid to Seller at such closing, and
Seller shall pay at such closing all costs, premiums and penalties necessary to
defease that loan, and Purchaser shall pay to such lender the principal balance
of such loan.

 

The first mortgagees shall approve this transaction and shall approve Inland and
Inland Retail Real Estate Trust, Inc., Inland’s nominee and Inland’s affiliate’s
subsequent ownership without recourse (except for the limited recourse
obligations contained therein) to any. Any fees or expenses incurred in
obtaining said approvals shall be paid by Seller. Said first mortgages shall be
current and without default at Closing and any and all existing reserves and
impounds, including replacement reserves, for said financing shall be assigned
to Purchaser with credit to Seller at Closing.

 

All mortgage and note documents are subject to Purchaser’s written approval. The
six (6) mortgaged Properties shown below for which an amount is shown in the
“Loan Earnout Cash Closing” column shall be treated as if they were earnout
closings on similar terms and conditions to those shown in Paragraph 15 with an
Initial Closing and a Loan Closing as shown below.

 

PROPERTY

 

INITIAL LOAN AMOUNT ASSUMED

 

INITIAL CASH TO SELLER

 

LOAN EARNOUT CASH CLOSING

 

Cyfair Town Center

 

$

6,125,000.00

 

$

3,160,731.00

 

$

6,849,156.00

 

Cypress Town Center

 

$

6,800,000.00

 

$

2,315,764.00

 

$

6,705,397.00

 

Eldridge Lakes

 

$

8,070,488.00

 

$

969,505.00

 

$

8,143,227.00

 

Hunting Bayou

 

$

4,335,227.00

 

$

7,517,136.00

 

$

6,548,876.00

 

Spring Town Center

 

$

8,200,000.00

 

$

2,285,818.00

 

$

6,660,592.00

 

Stables Phase II

 

$

5,243,444.00

 

$

2,906,833,00

 

$

4,355,510.00

 

Sherman Town Center

 

$

39,380,508.00

 

$

20,296,180.00

 

$

0.00

 

TOTALS

 

$

78,154,667.00

 

$

39,451 ,967.00

 

$

39,262,758.00

 

 

It is Purchaser’s intent to escrow funds in the amount of $39,262,758.00.

 

3

--------------------------------------------------------------------------------


 

Purchaser shall place said funds in escrow with the title company (with interest
thereon accruing to Seller and the funds to be placed in one or more accounts or
financial instruments with the title company that are mutually agreeable to
Seller and Purchaser) until each of the loans becomes defeasible, at which time
Seller shall receive the escrowed funds for the applicable Property and must pay
all costs, premiums and penalties necessary to defease the loans, and Purchaser
shall pay such lender the principal balance thereof; provided, however, Seller,
in its discretion, may elect to delay the defeasance of such loans for a period
not to exceed six (6) months from the date such loans first become defeasible.
Upon the defeasance of any such loan and the payment by Seller of all costs,
premiums and penalties relating thereto, the remainder of the loan earnout funds
relating to such Property shall be released to Seller by the title company.
Purchaser acknowledges that the total amount of costs, premiums and penalties
necessary to defease the loans (as reflected on Exhibit E attached hereto) are,
at this time, estimates only. As soon as reasonably possible after the date of
this agreement (but in any event prior to Closing), Seller shall have the right
to confirm with the applicable holders of such loans the total amount (in terms
of costs, premiums and penalties) that will be necessary to defease each of the
loans and if the actual amount is substantially different than the estimates
reflected on Exhibit E attached hereto, Seller shall have the right to withdraw
any such Property from the Properties to be sold hereunder, unless Seller and
Purchaser mutually agree as to another method of handling such issue; however,
in no event shall Purchaser have any obligation for such costs, premiums, or
penalties.

 

2.                                       There are no real estate brokerage
commissions involved in this transaction

 

3.                                       Seller represents and warrants (to the
best of the Seller’s knowledge), that the above referenced Properties are leased
to the tenants described on attached sixteen (16) page Exhibit B on leases
covering the building and all of the land, parking areas, reciprocal easements
and REA/OEA agreements (if any), for the entire terms and option periods.  Any
concessions given to any tenants that extend beyond the date of Closing shall be
settled at Closing by Seller giving a full cash credit to Purchaser for any and
all of those concessions that are not addressed in Paragraph 18 and Paragraph 19
hereinbelow.

 

4.                                       Seller warrants and represents, to the
best of the Seller’s actual knowledge (which is defined as the actual knowledge
of Steven D. Alvis), that the interior and exterior structures at or on the
Properties are free of any and all latent defects and are not in violation of
any environmental laws.  Seller has received no written notice relating to the
Properties alleging any violation of Federal, State, City and County ordinances,
including ADA compliance, environmental laws and concerns.  Except as set forth
herein, Purchaser is purchasing the Properties on an “as is”, “where is” basis
and is satisfying itself as to the condition of the Properties prior to Closing.

 

5.                                       Prior to Closing, Seller shall not
enter into or extend any agreements without Purchaser’s approval and any
contract presently in existence not accepted by Purchaser shall be terminated by
Seller; provided, however, Seller may without Purchaser’s approval and in the
normal course of the business, enter into any service agreements which are
terminable at Closing, and lease renewals, or leases for vacant spaces in
accordance with the parameters and provisions of this agreement.  Any expenses
incurred in connection therewith shall be paid in the same manner as if such
space were subject to the Earnout.  Except as may otherwise be agreed to by
Seller and Purchaser, any work presently in progress on the Properties shall be
completed by Seller prior to Closing.

 

6.                                       Ten (10) days prior to Closing Seller
shall furnish Purchaser with estoppel letters acceptable to Purchaser from all
major tenants listed on Exhibit D and 75% of all other tenants and (to the
extent required by the applicable lease) guarantors.

 

7.                                       Seller is responsible for payment of
any leasing brokerage fees or commissions which are due any leasing brokers for
the existing leases stated above or for the renewal of same,

 

4

--------------------------------------------------------------------------------


 

which have been exercised prior to Closing.  Purchaser shall be responsible for
leasing commissions relating to renewals of leases exercised after Closing.

 

8.                                     Seller shall supply to Purchaser prior to
Closing all certificates of insurance from the tenants that are in Seller’s
possession, which certificates of insurance shall be in form commercially
acceptable in Texas, and Seller shall cooperate with Purchaser in attempting to
obtain any missing certificates.

 

9.                                       Purchaser (at its sole expense) shall
receive 10 days prior to Closing, a certificate which must be acceptable to
Purchaser from a certified hygienist for environmental concerns that there is no
asbestos, PCBs, or hazardous substance in the buildings and on the property; in
other words, a Level 1 environmental audit (and Level 2 audit, if required).

 

10.                               The above sale of the real estate shall be
consummated by conveyance of a special warranty deed from Seller to Purchaser’s
designee, with the Seller paying any city, state, or county transfer taxes for
the Closing.

 

11.                               Except for the closing of the Cinemark 12
Property (which is addressed in Paragraph 21 hereof) and the closing of the
Sherman Town Center Property (which is addressed in Paragraph 23 hereof), the
Closing shall occur through Chicago Title & Trust Company (“CTT”), in Chicago,
Illinois with Nancy Castro, as Escrowee, 68 days following acceptance of this
agreement, at which time title to the above Properties shall be indefeasible;
i.e., free and clear of all liens, encroachments and encumbrances (except for
the existing financing for the nine (9) loans referred to hereinabove), and a
TLTA (ALTA with respect to the Missouri property) form B owner’s title policy,
waiving off all new construction including T-19.1 (at Purchaser’s expense), T-23
and T-25 endorsements (and T-24, at Seller’s expense, with respect to any
partnership acquired) with the survey exception amended (at the Purchaser’s
option and expense) to read “Shortages in area” with respect to the Texas
Properties, and complete extended coverage, 3.1 zoning including parking and
loading docks, and insuring all improvements as legally conforming uses and not
as non-conforming or conditional uses with respect to the Missouri Property,
paid by Seller, shall be issued, with all warranties and representations being
true now and at Closing in all material respects and surviving the Closing for a
period of one (1) year, and each party shall be paid in cash their respective
credits, including, but not limited to, security deposits, rent and expenses
including CAM, with a proration of real estate taxes based (at Purchaser’s
option) on the greater of 110% of the most recent bill or latest assessment, or
the estimated assessments for 2004 and 2005 using the Assessor’s formula for
these sales transactions, with a later reproration of taxes when the actual
bills are received.  In addition, CAM shall be reconciled within nine (9) months
of the Closing whereupon the parties shall reprorate CAM as necessary.  In the
event that rents due Seller are collected by Purchaser post Closing, and
provided that all rents and other amounts due Purchaser from such tenant are
paid current, Purchaser shall promptly remit such amounts to Seller.  The
covenant in the preceding sentence shall expressly survive Closing.  In
addition, Seller shall be solely responsible for all “rollback” taxes assessed
against the Properties before and after Closing. At Closing, no credit will be
given to Seller for any past due, unpaid or delinquent rents. Purchaser shall
instruct CTT to retain American Title Company, Houston, Texas as its agent with
respect to the production of all title insurance commitments pertaining to the
Texas properties.  Purchaser acknowledges and agrees that Kyle D. Lippman
P.C., Inc., an entity affiliated with the Seller and a fee attorney for American
Title Company, will be receiving a portion of the title policy premiums paid to
American Title Company in connection with the transactions contemplated hereby.

 

12.                                Intentionally deleted.

 

13.                                Seller and Purchaser shall review any tenants
or guarantors that might be in default on any leases during the review period
and make adjustments to this document in order to resolve said issues.

 

5

--------------------------------------------------------------------------------


 

14.                                Prior to Closing, Seller shall furnish to
Purchaser copies of all material warranties which Seller received from any and
all contractors and sub-contractors pertaining to the Properties. This offer is
subject to Purchaser’s satisfaction that all material warranties deemed
necessary for particular Properties survive the Closing and are assignable and
transferable to Purchaser, and Purchaser and Seller agree to cooperate in
facilitating any such assignment.

 

15.                               The respective purchase prices set forth in
Paragraph 1 hereof are based upon the Properties being 100% occupied at the time
of Closing (except for Earnouts) with all tenants occupying their space, open
for business, and paying full rent, including CAM, tax and insurance current, as
shown on Exhibit B attached. In the event that a Property is less than 100%
occupied, than the Purchaser and Seller agree there shall be an Initial Closing.
The Initial Closing will be based on the Purchase Price/Earnout Formula which
shall be equal to the actual base minimum rent, less the amount, if any, by
which the pass-through amount paid by any tenant is less than 100% of such
tenant’s proportionate share; i.e.; Slippage, divided by 18.0073% for 1000 FM
1960, 10.0872% for 6234 Richmond Ave, 8.7785% for Ashford Plaza, 6.7295% for Bay
Colony Town Center,  6.7293% for Cypress Town Center, 6.9769% for Friendswood
Crossing, 7.8593% for Hunting Bayou, 8.8756% for Pinehurst, 6.7904% for Saratoga
Town Center, 6.7144 for Spring Town Center, 6.7412% for Stables Town Center,
14.0561% for Texas City Office Building, 6.7325% for Tomball Town Center,
8.8442% for West End Square, 7.0361% for Winchester Town Center and 8.8683% for
Woodforest, which are based on Base Rent Only.  As an Example it is anticipated
that the Initial Closing for Tomball Town Center shall be $15,542,600.00 which
is arrived at by dividing the Initial Closing Annual Base Rent of $1,046,413.00
by the Base Rent Divider of 6.7325%.

 

Furthermore, as an example, it is estimated that the Earnout Closing for the
earnout space for Tomball Town Center will be equal to the vacancy base minimum
rent of $331,946.00 (less Slippage, if any) divided by a Base Rent divider of
6.7325% which equals the Earnout Price of $4,930,466.00.

 

The Seller shall have 36 months following the Initial Closing to receive the
balance of the potential Earnout at the Earnout Closing(s) provided it is
successful in the leasing of the vacant space and each tenant shall have
accepted their space “as is” and takes total possession, has opened for business
and commences full rental payments, including CAM, taxes and insurance on a
prorata basis. It shall be Seller’s responsibility and sole cost and expense for
leasing out and paying all costs related to placing the tenants into their
leasable space. Each Earnout Closing shall occur as space is occupied upon 10
business days prior written notice to Purchaser; it being expressly understood
that the Seller shall waive its right to any unpaid Earnout if the final
Seller’s notice has not been sent within 36 months after the Initial Closing
date.

 

After the Initial Closing, and upon the acceptance by Purchaser of any executed
lease complying with the terms hereof, Purchaser shall pay to Seller {as a
portion of the Earnout Price) an amount equal to tenant improvements and leasing
commissions actually paid by Seller (not in excess of $15.00 per square foot for
tenant improvements and $3.00 per square foot for leasing commissions).
Thereafter, upon such tenant opening for business and paying full rent,
including CAM, tax and insurance current as shown on Exhibit B, Purchaser shall
pay to Seller the balance, if any, of the Earnout Price applicable to such
tenant space.

 

In the event that Seller procures a prospective lease with a tenant improvement
allowance that exceeds the pro forma tenant improvement allowance for any
particular Property (as agreed to by Seller and Purchaser prior to Closing),
regardless of whether such excess tenant improvement allowance causes the rent
to exceed the proforma rent set forth in Exhibit B, then in such event,
Purchaser, at its sole option, may elect to accept such lease and pay such
excess tenant improvement costs. In no event shall Purchaser be obligated to

 

6

--------------------------------------------------------------------------------


 

pay Seller an Earnout Price in excess of 110% of that calculated based on the
proforma rents set forth in Exhibit B.

 

Prior to any Earnout Closing, Seller shall furnish Purchaser a current date down
of the title insurance commitment showing no new exceptions to title other than
current taxes not yet due and payable.

 

Subject to the limitations set forth herein, any portion of the respective
Earnout Price that has not previously been paid to Seller pursuant to the
foregoing provisions of this Paragraph 15 shall be paid to Seller upon the
achievement of the proforma vacancy set forth on Exhibit C.

 

Seller shall be responsible on a monthly basis for all real property taxes on a
prorata basis for the space that is part of the Earnout formula until such time
as the Seller perfects the income for said space, but in no event, for more than
36 months following the Closing. Purchaser shall be responsible for all CAM
costs and insurance costs on earnout spaces; however, an aggregate amount equal
to $699,359.00 out of Seller’s sales proceeds (allocated among the Properties
with an Earnout in a manner agreed to by Seller and Purchaser) shall be placed
in escrow at the Closing of any Property with an Earnout to cover these costs
and may be drawn from such escrow by Purchaser, as needed to pay for such costs.

 

All Earnout Closings must comply with all of the terms, requirements and
conditions contained in this entire agreement. Subject to the following
sentence, the purchase price of $1,183,438.00 for 1000 FM 1960 , $3,647,280.00
for 6234 Richmond Ave, $4,116,660.00 for Ashford Plaza, $41,407,971.00 for Bay
Colony Town Center, $16,134,888.00 for Cypress Town Center, $14,030,672.00 for
Friendswood Crossing, $18,401,239.00 for Hunting Bayou, $4,230,241.00 for
Pinehurst, $16,411,790.00 for Saratoga Town Center, $17,146,411.00 for Spring
Town Center, $26,965,910.00 for Stables Town Center, $2,816,893.00 for Texas
City Office Building, $20,473,066.00 for Tomball Town Center, $4,325,304.00 for
West End Square, $5,122,875.00 for Winchester Town Center and $4,320,786.00 for
Woodforest and an aggregate of $454,618,611.00 for the 37 Shopping Center
Newquest Portfolio is the maximum purchase price. Notwithstanding the foregoing,
the amounts set forth above may each respectively be increased up to one hundred
ten percent (110%) of the foregoing amounts (utilizing the Purchase
Price/Earnout Formula) if actual rents achieved for vacant space leased after
the Initial Closing exceed the pro forma rent set forth on Exhibit B with
respect to such space.

 

Purchaser shall place $15,000,000.00 in escrow (herein called the “Earnout
Escrow”) to secure the payment of the Earnout. The amount of the Earnout shall
also be guaranteed by Inland Western Retail Real Estate Trust, Inc. (the
“Earnout Guarantor”). Funds in the Earnout Escrow shall be drawn first to
satisfy the obligations of Purchaser and/or the Earnout Guarantor under this
Paragraph 15, it being the intent of Seller and Purchaser that the Earnout
Escrow shall secure the first amounts due to Seller under the Earnout. The funds
in the Earnout Escrow shall be placed with the title company with the interest
thereon accruing to Purchaser and the funds to be placed in one or more accounts
or financial instruments that are mutually agreeable to Seller and Purchaser.
Any funds remaining in the Earnout Escrow after satisfaction by Purchaser and/or
the Earnout Guarantor of all of the obligations under this Paragraph 15 shall be
disbursed to Purchaser.

 

Notwithstanding the foregoing, if at the end of such 36 month period, 20% or
less of the vacant space in existence as of the Initial Closing remains unleased
in a particular Property, such time shall be extended another 36 months provided
that Seller “master leases” such vacant space by depositing in escrow with the
title company (pursuant to an escrow agreement reasonably acceptable to
Purchaser, Seller and the title company) an amount equal to pro forma rent (as
set forth on Exhibit B) and current CAM, taxes and insurance (as reasonably
estimated by Purchaser and Seller) for that Property for a three year period.

 

7

--------------------------------------------------------------------------------


 

Thereafter, Purchaser shall be entitled to withdraw 1/36th of such escrow with
respect to each vacant space until such vacant space is leased.

 

Alternatively, if at the end of such 36 month period, 15% or less of the vacant
space in a particular Property in existence as of the Initial Closing remains
unleased, Purchaser shall, at Seller’s option, pay to Seller 50% of the unpaid
Earnout Purchase Price allocable thereto computed based upon the Purchase
Price/Earnout Formula for that Property utilizing the pro forma rents pertaining
to such vacant space as set forth on Exhibit B.

 

16.                               Fifteen (15) days prior to Closing, Seller
shall provide the title as stated above and (at Purchaser’s expense) a current
Urban ALTA/ACSM spotted survey in accordance with the minimum standard detail
requirements for ALTA/ACSM Land Title surveys jointly established and adopted by
ALTA and ACSM in 1999 and includes all Table A optional survey responsibilities
(modified as provided in Table A attached hereto) and acceptable to Purchaser
and the title company.  At the Closing of any Property, Seller shall credit
Purchaser one-half the cost of the survey applicable to that Property.

 

17.                               Prior to Closing, Purchaser and Seller shall
negotiate mutually acceptable (a) reciprocal easement agreements with respect to
those Properties impacted by an adjacent phase that is either being constructed
or is proposed to be constructed, (b) pylon sign agreement for those Properties
impacted by an adjacent phase that is either being constructed or is proposed to
be constructed, and (c) Leasing Agreements with three (3) year terms (with two
(2) year extensions) at commission rates and other terms to be agreed upon by
Seller and Purchaser prior to Closing. Seller and Purchaser shall agree, prior
to Closing, as to the form of lease that is to be utilized in leasing vacant
space in the Properties.  In that regard, Purchaser agrees to review Seller’s
lease forms currently being utilized by Seller in the leasing of vacant space in
the Properties.

 

18.                               With respect to the Hunting Bayou Property,
Seller and Purchaser acknowledge and agree that Seller will attempt, prior to
Closing, to obtain an amendment to the Lease Agreement with 24 Hour Fitness
which increases the rent payable by the tenant thereunder in exchange for the
extinguishment of the existing Promissory Note that has been executed by 24 Hour
Fitness in favor of the owner of that Property.  If such lease amendment is
executed prior to Closing, the purchase price for such Property shall be
adjusted (based on the formula provided in Paragraph 15 hereinabove) to account
for the increase in the amount of the rent payable by 24 Hour Fitness under its
lease. If such lease amendment is not executed prior to Closing, such Promissory
Note shall be retained as the property of the applicable Seller of that
Property, and, after Closing, Purchaser shall promptly remit to Seller any
payments that Purchaser receives on the Promissory Note. Such covenant shall
expressly survive Closing.

 

19.                               With respect to the Sherman Town Center
Property, Seller and Purchaser acknowledge and agree that, pursuant to the terms
and provisions of the Lease with Hobby Lobby, the tenant thereunder has the
right to offset the monthly minimum rent payable thereunder by 50% of the rent
and triple net charges that are payable under its sublease with The Kroger Co.
at the tenant’s former location in the City of Sherman.  For so long as Hobby
Lobby has the right under its Lease to offset the monthly minimum rent payable
thereunder and actually exercises such offset rights, the Seller of the Sherman
Town Center Property shall pay to Purchaser, on a monthly basis at the time and
in the manner that the minimum rent is due under the Hobby Lobby Lease, the
amount that Hobby Lobby properly offsets against the minimum rent that is
payable to the landlord under its Lease.  The covenants of the Seller of the
Sherman Town Center Property contained in this Paragraph 19 shall expressly
survive closing, and such obligation shall be jointly and severally guaranteed
by Steven D. Alvis, Jay K. Sears, H. Dean Lane, Jr., and Kyle D. Lippman, the
constituent owners of the Seller of the Sherman Town Center Property.

 

20.                               Prior to Closing, Seller and Purchaser shall
agree upon a mutually acceptable arrangement regarding two of Seller’s current
property managers and two of Seller’s other employees (see

 

8

--------------------------------------------------------------------------------


 

Schedule attached for a listing of such 4 employees and the current salaries and
benefits of such employees), it being understood and agreed that such four
employees shall remain employees of NewQuest Properties (not employees of
Purchaser) on the NewQuest payroll, but shall be subcontracted out to Purchaser
(with Purchaser paying to Seller the base salary and benefits for such 4
employees) for a period of two (2) years.

 

21.                               Regardless of whether it purchases any of the
other Properties hereunder, but subject to the terms and conditions contained
herein, Purchaser shall loan (or cause to be loaned) to the Seller of the
Cinemark 12 Property an amount equal to 80% of the purchase price allocable to
such Property. Such loan shall bear interest at the rate of 7.00% per annum and
shall be due and payable on the first to occur of (i) the sale and purchase of
the Cinemark 12 Property from Seller to Purchaser, or (ii) one (1) year after
the date of such loan.  The closing and funding of such loan shall occur not
later than June 29, 2005. Contemporaneously with the closing of such loan,
Purchaser shall also deliver to the Seller of the Cinemark 12 Property an option
fee in the amount of $500,000 for the right and option to buy the Cinemark 12
Property, which option fee shall be applicable to the purchase price for the
Cinemark 12 Property. Upon the closing and funding of the loan and the payment
of the option fee, Purchaser shall be deemed to have approved all due diligence
items with respect to the purchase of the Cinemark 12 Property.  The closing of
the sale and purchase of the Cinemark 12 Property shall occur not later than
August 15, 2005, but not earlier than August 1, 2005.

 

22.                               Seller agrees to immediately make available
and disclose all information that Purchaser needs to evaluate the above
Properties, including all inducements, abatements, concessions or cash payments
given to tenants, and for CAM, copies of the bills for the lesser of two (2)
years or the time that such Property has been in operation. Seller agrees to
cooperate fully with Purchaser and Purchaser’s representatives to facilitate
Purchaser’s evaluations and reports, including cooperating with Purchaser
obtaining (at Purchaser’s expense) a one-year audit of the books and records of
the Properties.

 

23.                               Seller and Purchaser agree to stagger the
Closings over a 2 month period (on a mutually acceptable schedule) with respect
to the Properties in order to accommodate Seller’s tax planning and the
logistics of closing multiple Properties. Further, Seller and Purchaser agree
that the closing of the Sherman Town Center Property shall not occur prior to
November 1, 2005 (but shall occur as soon as is reasonably possible thereafter),
in order to accommodate Seller’s tax considerations. Notwithstanding anything to
the contrary contained herein, at the election of Seller up to ten
(10) Properties may be transferred not by deed, but by transferring to Purchaser
the equity interests of the entity holding title thereto. In the event that
Seller so elects, Purchaser’s obligation to accept such equity interests shall
be subject to the condition that Seller (and equity holders or others acceptable
to Purchaser) provide such representations and indemnities as are reasonably
acceptable to Purchaser.

 

This offer is, of course, predicated upon the Purchaser’s review and written
approval of the existing leases, new leases, lease modifications (if any), all
tenant correspondence, REA/OEA agreements, tenants’ and guarantors’ financial
statements, sales figures, representations of income and expenses made by
Seller, site inspection, environmental, etc., and at least one year of audited
operating statements on said Properties is required that qualifies, complies
with and can be used in a public offering. Seller’s obligations hereunder with
respect to the 6101 Richmond Building, Bay Colony Town Center, Pinehurst,
Stables Town Center, and Walgreen’s-Spring Cypress are subject to its obtaining
any consents and approvals as may be required under the applicable
organizational documents governing any such Seller.

 

Purchaser hereby indemnifies and holds harmless Seller with respect to all
damages and claims arising directly from damages to the Properties or injuries
to persons caused by Purchaser or its agents during its inspection of the
Properties. Purchaser and Seller agree that prior to Closing, they shall, except
as required by law, or legal process, including but not limited to SEC filing
requirements, disclose the terms hereof and any information provided pursuant
thereto only to their employees,

 

9

--------------------------------------------------------------------------------


 

attorneys, accountants, advisors, third party contractors and title companies as
they deem necessary to evaluate and/or consummate the transaction contemplated
hereby.

 

If this offer is acceptable, please sign the original of this letter and initial
each page, keeping copies for your files and returning the original to me by
May 20, 2005.

 

 

 

Sincerely,

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC.

 

or nominee

 

 

 

/s/ Matthew Tice

 

Matthew Tice

 

 

 

/s/ G. Joseph Cosenza

 

G. Joseph Cosenza

 

Vice Chairman

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK-
SELLER SIGNATURE PAGES APPEAR ON FOLLOWING PAGES]

 

10

--------------------------------------------------------------------------------


 

ACCEPTED this 18th of May, 2005:

 

24 Hour 249 & Jones Road:

 

20 A-K, L.P., a Texas limited partnership

 

By:

A-K Highway 249, L.C., a Texas limited
liability company

 

 

 

By:

/s/ Steven D. Alvis

 

 

Name: Steven D. Alvis

 

Title: Member-Manager

 

24 Hour Woodlands:

 

A-S 38 WOODLAND PKWY-SIX PINES, L.P., a Texas
limited partnership limited

 

By:

A-S 38, L.C., a Texas limited
liability company

 

 

 

By:

/s/ Steven D. Alvis

 

 

Name: Steven D. Alvis

 

Title: Member-Manager

 

1000 FM 1960 Building:

 

A-K TEXAS VENTURE CAPITAL, L.C., a Texas limited

liability company

 

By:

/s/ Steven D. Alvis

 

Name: Steven D. Alvis

Title: Member-Manager

 

6101 Richmond Building:

 

16 RICHMOND LTD., a Texas
limited partnership

 

By:

Jadco G.P. Corp., a Texas corporation

 

 

 

By:

/s/ Steven D. Alvis

 

 

Name: Steven D. Alvis

 

Title: Agent

 

11

--------------------------------------------------------------------------------


 

6234 Richmond:

 

19 RICHMOND AVE., LP., a Texas
limited partnership

 

By:

Richmond 19, L.C. a Texas limited

liability company

 

 

 

By:

/s/ Kyle D. Lippman

 

 

Name: Kyle D. Lippman

 

Title: Sole Member

 

11500 Market Street:

 

HUNTING BAYOU, L.P., a Texas

limited partnership

 

By:

A-K Hunting Bayou L.C., a Texas

limited liability

 

 

 

By:

/s/ Steven D. Alvis

 

 

Name: Steven D. Alvis

 

Title: Member-Manager

 

Antoine Town Center:

 

A-S 27 ANTOINE-HWY 249, L.P., a Texas

limited partnership

 

By:

A-S 27, L.C., a Texas limited

liability company

 

 

 

By:

/s/ Steven D. Alvis

 

 

Name: Steven D. Alvis

 

Title: Member-Manager

 

Ashford Plaza:

 

11 BISSONNET/HIGHWAY 6, L.P., a Texas

limited partnership

 

By:

Grant Road Capital, L.C., a Texas limited

liability company

 

 

 

By:

/s/ Steven D. Alvis

 

 

Name: Steven D. Alvis

 

Title: Member-Manager

 

12

--------------------------------------------------------------------------------


 

Atascocita Shopping Center:

 

A-K-S 31 ATASCOCITA, L.P., a Texas

limited partnership

 

By:

A-K-S 31, L.C., a Texas limited

liability company

 

 

 

By:

/s/ Steven D. Alvis

 

 

Name: Steven D. Alvis

 

Title: Member-Manager

 

Bay Colony Town Center:

 

A-S 56 IH-45 SOUTH-FM 646, L.P., a Texas

limited partnership

 

By:

A-S 56, L.C., a Texas limited

liability company

 

 

 

By:

/s/ Steven D. Alvis

 

 

Name: Steven D. Alvis

 

Title: Member-Manager

 

Blackhawk Town Center:

 

A-S 66 BELTWAY 8-BLACKHAWK, L.P., a Texas

limited partnership

 

By:

A-S 66, L.C., a Texas limited

liability company

 

 

 

By:

/s/ Steven D. Alvis

 

 

Name: Steven D. Alvis

 

Title: Member-Manager

 

Carver Creek Shopping Center:

 

9 A-K, L.P., a Texas limited partnership

 

By:

A-K Texas Venture Capital, L.C., a Texas limited

liability company

 

 

 

By:

/s/ Steven D. Alvis

 

 

Name: Steven D. Alvis

 

Title: Member-Manager

 

13

--------------------------------------------------------------------------------


 

Chilli’s Ground Lease:

 

A-K 1-10 EAST, L.P., a Texas

limited partnership

 

By:

A-K Hunting Bayou, L.C., a Texas limited

liability company

 

 

 

By:

/s/ Steven D. Alvis

 

 

Name: Steven D. Alvis

 

Title: Member-Manager

 

Cinemark 12:

 

A-S 68 HWY 288-SILVER LAKE, L.P., a Texas

limited partnership

 

By:

A-S 68, L.C., a Texas limited

liability company

 

 

 

By:

/s/ Steven D. Alvis

 

 

Name: Steven D. Alvis

 

Title: Member-Manager

 

Cinemark Jacinto City:

 

A-K 17 CINEMA #1, L.P., a Texas

limited partnership

 

By:

A-K Hunting Bayou, L.C., a Texas limited

liability company

 

 

 

By:

/s/ Steven D. Alvis

 

 

Name: Steven D. Alvis

 

Title: Member-Manager

 

Cinemark Webster:

 

AK-18 CINEMA #2, L.P., a Texas

limited partnership

 

By:

AK-18 Cinema, L.C., a Texas limited

liability company

 

 

 

By:

/s/ Steven D. Alvis

 

 

Name: Steven D. Alvis

 

Title: Member-Manager

 

14

--------------------------------------------------------------------------------


 

Cy-Fair Town Center:

 

A-S 46 HWY 290-SPRlNG CYPRESS, L.P., a Texas

limited partnership

 

By:

A-S 46, L.C., a Texas limited

liability company

 

 

 

By:

/s/ Steven D. Alvis

 

 

Name: Steven D. Alvis

 

Title: Member-Manager

 

Cypress Town Center:

 

A-S 47 JONES-CYPRESS N. HOUSTON, L.P., a Texas

limited partnership

 

By:

A-S 47, L.C., a Texas limited

liability company

 

 

 

By:

/s/ Steven D. Alvis

 

 

Name: Steven D. Alvis

 

Title: Member-Manager

 

Eldridge Lakes Town Center:

 

A-S 41A ELDRIDGE LAKES II, L.P., a Texas

limited partnership

 

By:

A-S 41, L.C., a Texas limited

liability company

 

 

 

By:

/s/ Steven D. Alvis

 

 

Name: Steven D. Alvis

 

Title: Member-Manager

 

Eldridge Town Center:

 

A-S 41 ELDRIDGE-W. LITTLE YORK, L.P., a Texas

limited partnership

 

By:

A-S 41, L.C., a Texas limited

liability company

 

 

 

By:

/s/ Steven D. Alvis

 

 

Name: Steven D. Alvis

 

Title: Member-Manager

 

15

--------------------------------------------------------------------------------


 

Friendswood:

 

A-S 30 FM 518-FM 528, L.P., a Texas

limited partnership

 

By:

A-S 30, L.C., a Texas limited

liability company

 

 

 

By:

 /s/ Steven D. Alvis

 

 

Name: Steven D. Alvis

 

Title: Member-Manager

 

Highland Plaza:

 

A-K 74 MASON-HIGHLAND, L.P., a Texas

limited partnership

 

By:

A-K 74, L.C., a Texas limited

liability company

 

 

 

By:

 /s/ Steven D. Alvis

 

 

Name: Steven D. Alvis

 

Title: Member-Manager

 

Hunting Bayou:

 

HUNTING BAYOU, L.P., a Texas

limited partnership

 

By:

A-K Hunting Bayou, L.C., a Texas limited

liability company

 

 

 

By:

 /s/ Steven D. Alvis

 

 

Name: Steven D. Alvis

 

Title: Member-Manager

 

Joe’s Crab Shack:

 

A-K TEXAS VENTURE CAPITAL, L.C., a Texas limited

liability company

 

By:

 /s/ Steven D. Alvis

 

Name: Steven D. Alvis

Title: Member-Manager

 

16

--------------------------------------------------------------------------------


 

NTB Eldridge:

 

 

 

A-S 58 FM 1960-ELDRIDGE, L.P., a Texas

 

limited partnership

 

 

 

By:

A-S 58, L.C., a Texas limited

 

 

liability company

 

 

 

 

 

By:

 /s/ Steven D. Alvis

 

 

 

Name: Steven D. Alvis

 

 

Title: Member-Manager

 

 

 

Pinehurst:

 

 

 

A-K COMMERCIAL PROPERTIES, L.C., a Texas limited

 

liability company

 

 

 

By:

 /s/ Steven D. Alvis

 

 

Name: Steven D. Alvis

 

Title: Member-Manager

 

 

 

Saratoga Town Center:

 

 

 

A-S 54 SARATOGA-STAPLES, L.P., a Texas

 

limited partnership

 

 

 

By:

A-S 54, L.C., a Texas limited

 

 

liability company

 

 

 

 

 

By:

 /s/ Steven D. Alvis

 

 

 

Name: Steven D. Alvis

 

 

Title: Member-Manager

 

 

 

Sherman Town Center:

 

 

 

A-S 60 HWY 75-LOY LAKE, L.P., a Texas

 

limited partnership

 

 

 

By:

Sherman GP, LLC, a Delaware limited

 

 

liability company

 

 

 

 

 

By:

 /s/ Steven D. Alvis

 

 

 

Name: Steven D. Alvis

 

 

Title: Manager

 

 

17

--------------------------------------------------------------------------------


 

Spring Town Center:

 

 

 

A-K-S 75 NEC SPRING TOWN CENTER, L.P., a Texas

 

limited partnership

 

 

 

By:

A-K-S 75, L.C., a Texas limited

 

 

liability company

 

 

 

 

 

By:

 /s/ Steven D. Alvis

 

 

 

Name: Steven D. Alvis

 

 

Title: Member-Manager

 

 

 

Stables Town Center:

 

 

 

SPRING CYPRESS-CHAMPION FOREST 24, L.P., a Texas

 

limited partnership

 

 

 

By:

SAKK-24, L.C., a Texas limited

 

 

liability company

 

 

 

 

 

By:

 /s/ Steven D. Alvis

 

 

 

Name: Steven D. Alvis

 

 

Title: Member-Manager

 

 

 

Texas City Office:

 

 

 

A-K TEXAS VENTURE CAPITAL, L.C., a Texas limited

 

liability company

 

 

 

By:

 /s/ Steven D. Alvis

 

 

Name: Steven D. Alvis

 

Title: Member-Manager

 

 

 

Tomball Town Center:

 

 

 

A-S 62 HWY 249-FM 2920, LP., a Texas

 

limited partnership

 

 

 

By:

A-S 62, L.C., a Texas limited

 

 

liability company

 

 

 

 

 

By:

 /s/ Steven D. Alvis

 

 

 

Name: Steven D. Alvis

 

 

Title: Member-Manager

 

 

18

--------------------------------------------------------------------------------


 

Walgreen’s-Springfield:

 

 

 

A-S 63 NATIONAL-CHEROKEE, L.P., a Texas

 

limited partnership

 

 

 

By:

A-S 63, L.C., a Texas limited

 

 

liability company

 

 

 

 

 

By:

 /s/ Steven D. Alvis

 

 

 

Name: Steven D. Alvis

 

 

Title: Member-Manager

 

 

 

West End Square:

 

 

 

11 BISSONNET/HIGHWAY 6, L.P., a Texas

 

limited partnership

 

 

 

By:

Grant Road Capital, L.C., a Texas limited

 

 

liability company

 

 

 

 

 

By:

 /s/ Steven D. Alvis

 

 

 

Name: Steven D. Alvis

 

 

Title: Member-Manager

 

 

 

Willis Town Center:

 

 

 

A-S 42 I-45-FM 1097, L.P., a Texas

 

limited partnership

 

 

 

By:

A-S 42, L.C., a Texas limited

 

 

liability company

 

 

 

 

 

By:

 /s/ Steven D. Alvis

 

 

 

Name: Steven D. Alvis

 

 

Title: Member-Manager

 

 

 

Winchester Town Center:

 

 

 

A-S 65 JONES-WEST, L.P., a Texas

 

limited partnership

 

 

 

By:

A-S 65, L.C., a Texas limited

 

 

liability company

 

 

 

 

 

By:

 /s/ Steven D. Alvis

 

 

 

Name: Steven D. Alvis

 

 

Title: Member-Manager

 

 

19

--------------------------------------------------------------------------------


 

Woodforest Square:

 

 

 

14 WOODFOREST L.P., a Texas

 

limited partnership

 

 

 

By:

A-K Texas Venture Capital, L.C., a Texas limited

 

 

liability company

 

 

 

 

 

By:

 /s/ Steven D. Alvis

 

 

 

Name: Steven D. Alvis

 

 

Title: Member-Manager

 

 

20

--------------------------------------------------------------------------------


 

Inland Real Estate Acquisitions, Inc.
Exhibit A
to
Letter of Intent

 

PROPERTY

 

A-S

 

STREET ADDRESS

 

24 Hour 249 & Jones

 

20

 

21602 Tomball Pkwy Houston, Texas 77070

 

24 Hour Woodlands

 

38

 

1800 Lake Woodland Dr. The Woodlands, Texas 77387

 

1000 FM 1960 Building

 

1

 

1000 FM 1960 Houston, Texas 77090

 

6101 Richmond Building

 

16

 

6101 Richmond Ave. Houston, Texas 77057

 

6234 Richmond

 

19

 

6234 Richmond Ave. Houston, Texas 77057

 

11500 Market Street - Hunting Bayou

 

7

 

11500 Market Street, Houston, Texas 77029

 

Antoine Town Center

 

27

 

12430 Tomball Pkwy Houston, Texas 77086

 

Ashford Plaza

 

11

 

12731-A Bissonnet Houston, Texas 77099

 

Atascocita Shopping Center

 

31

 

7072 FM 1960 East Humble, Texas 77346

 

Bay Colony Town Center

 

56

 

1807 FM 646 League City, Texas 77352 (west bldg.)

 

Blackhawk Town Center

 

66

 

9855-9865 Elackhawk Blvd. Retail A & B

 

Carver Creek Shopping Center

 

9

 

2020 Masters, Dallas, Texas 75248

 

Chili’s Ground Lease - Hunting Bayou

 

7

 

11510 I-10 East Houston, Texas 77029

 

Cinemark 12-Silverlake

 

68

 

Silver Lake Village, Pearland, Texas

 

Cinemark Jacinto City - Hunting Bayou

 

17

 

11450 I-10 East, Houston, Texas 77029

 

Cinemark Webster

 

18

 

20915 Gulf Freeway, Webster, Texas 77598

 

CyFair Town Center

 

46

 

17445 Spring Cypress Cypress, Texas 77429

 

Cypress Town Center

 

47

 

12220 Jones Rd. Houston, Texas 77070

 

Eldridge Lakes Town Center

 

41

 

6340 North Eldridge Pkwy Houston, Texas 77041

 

Eldridge Town Center

 

22

 

12442 FM 1960 West Houston, Texas 77065

 

Friendswood Shopping Center

 

30

 

140 West Parkwood Friendswood, Texas 77546

 

Highland Plaza

 

74

 

1520-1560 South Mason Rd. Houston, Texas 77450

 

Hunting Bayou Shopping Center

 

7

 

11410-11430 I-10 East Houston, Texas 77029

 

Joe’s Crab Shack - Hunting Bayou

 

1

 

11610 I-10 East Houston, Texas 77029

 

NTB Eldridge

 

58

 

12150 FM 1960 West, Houston, Texas 77065

 

Pinehurst Shopping Center

 

5

 

8005 FM 1960 East Humble, Texas 77346

 

Saratoga Town Center

 

54

 

5638 S. Staples Street Corpus Christi, Texas 78414

 

 

 

 

 

6418 Saratoga Blvd. Corpus Chrisiti, Texas 78414

 

Sherman Town Center

 

60

 

Hwy 75 North Sherman, Texas 75091

 

Spring Town Center Phase I & II - Spring Town

 

75

 

21212 Kuykendahl Spring, Texas 77388

 

Stables at Town Center

 

24/25

 

8765 Spring Cypress Spring, Texas 77379

 

Texas City Office Building

 

1

 

2501 Palmer Hwy Texas City, Texas 77590

 

Tomball Town Center

 

62

 

14090, 14080, 14030 FM 2920 Tomball, Texas 77375

 

Walgreens Springfield MO

 

63

 

National @ Cherokee Springfield, Missouri

 

West End Square

 

11

 

2201 Hwy. 6 South Houston, Texas 77077

 

Willis Town Center

 

42

 

904 West Montgomery Willis, Texas 77378

 

Winchester Town Center

 

65

 

West Rd. @ Jones Rd. Houston, Texas

 

Woodforest Square Shopping Center

 

14

 

180 Uvalde B Houston, Texas 77015

 

 

1

--------------------------------------------------------------------------------


 

Inland Real Estate Acquisitions, Inc.
Exhibit B
to
Letter of Intent

 

24 Hour Fitness-249/Jones

 

 

 

 

 

 

 

 

 

Corrected

 

 

 

 

 

Expiration

 

NRA

 

Income

 

Tenants

 

Unit

 

Date

 

SF

 

Amount

 

 

 

 

 

 

 

 

 

 

 

24-Hour Fitness

 

21602

 

12/31/15

 

34,950

 

579,600

 

Houston UMA Taekwondo

 

21606A

 

05/31/13

 

10,050

 

45,644

 

Gulf Coast Countertops

 

21606C

 

02/28/06

 

7,000

 

35,652

 

Greg Majors Auctions

 

21606D

 

03/31/09

 

9,000

 

43,800

 

Phoenix Outstanding Services

 

21606B

 

4/30/2010

 

24,000

 

75,000

 

Totals

 

 

 

 

 

85,000

 

779,696

 

 

24 Hour Fitness-Woodlands

 

 

 

 

 

 

 

 

 

Corrected

 

 

 

 

 

Expiration

 

NRA

 

Income

 

Tenants

 

Unit

 

Date

 

SF

 

Amount

 

24-Hour Fitness

 

 

 

06/30/17

 

45,906

 

910,775

 

Totals

 

 

 

 

 

45,906

 

910,775

 

 

1000 FM 1960 Building

 

 

 

 

 

 

 

 

 

Corrected

 

 

 

 

 

Expiration

 

NRA

 

Income

 

Tenants

 

Unit

 

Date

 

SF

 

Amount

 

 

 

 

 

 

 

 

 

 

 

Hudgins & Elkins Insurance Agency

 

100A

 

9/30/2005

 

432

 

5,184

 

Vacant - Spec tenant

 

100B

 

 

 

918

 

12,118

 

Owens Country Sausage

 

101

 

MTM

 

770

 

8,470

 

Wayne Aaron / Bluewater

 

102

 

MTM

 

1,104

 

12,144

 

The Together We Can Project

 

104

 

10/30/2006

 

475

 

5,937

 

Vacant - Spec tenant

 

105

 

MTM

 

1,117

 

14,744

 

KC Inspection Services

 

106

 

11/30/2007

 

1,600

 

14,400

 

Sarmira Group

 

107

 

8/8/2005

 

492

 

6,000

 

Diana J McCants

 

108

 

MTM

 

596

 

5,662

 

Vacant - Spec tenant

 

109

 

 

 

533

 

7,036

 

Faith Mihialov

 

110

 

11/30/2009

 

905

 

8,579

 

Residential Mortgage Processing Svcs

 

111

 

10/15/2006

 

299

 

3,737

 

WZI lnc

 

200

 

9/30/2005

 

1,284

 

14,964

 

Vacant - Spec tenant

 

200A

 

 

 

1,084

 

14,309

 

Primerica Financial Services

 

203

 

1/31/2003

 

734

 

8,074

 

Darlene Chenier

 

206

 

MTM

 

956

 

9,750

 

David Schreiber & Assoc.

 

207

 

MTM

 

695

 

8,400

 

Darlene Chenier

 

210

 

2/28/2006

 

360

 

3,672

 

Vacant - Spec tenant

 

212

 

 

 

1,132

 

14,942

 

Mike Pinzon dna Mixn Media

 

212

 

MTM

 

335

 

4,020

 

Bennie L Williamson

 

214

 

MTM

 

317

 

3,480

 

Contractors Insurance Services

 

215

 

MTM

 

515

 

5,904

 

I Diamonds-For-Less

 

217

 

1/31/2007

 

190

 

2,280

 

Enaq.Inc

 

218

 

MTM

 

246

 

2,340

 

Vacant - Spec tenant

 

219

 

MTM

 

198

 

2,614

 

The Waste Source

 

220

 

MTM

 

198

 

2,376

 

Excelsior Travel & Tours

 

221

 

1/31/2006

 

235

 

2,820

 

Vacant - Spec tenant

 

222

 

 

 

211

 

2,785

 

Tabitha Stewart

 

223

 

MTM

 

75

 

900

 

Vacant - Spec tenant

 

202

 

 

 

410

 

0

 

Totals

 

 

 

 

 

18,006

 

207,641

 

 

1

--------------------------------------------------------------------------------


 

6101 Richmond Building

 

 

 

 

 

 

 

 

 

Corrected

 

 

 

 

 

Expiration

 

NRA

 

Income

 

Tenants

 

Unit

 

Date

 

SF

 

Amount

 

Heron Bay LLC - Wild West Club

 

 

 

02/28/08

 

19,230

 

248,400

 

JP Morgan Chase Bank ATM

 

 

 

 

 

 

 

13,200

 

Totals

 

 

 

 

 

19,230

 

261,600

 

 

6234 Richmond Building

 

 

 

 

 

 

 

 

 

Corrected

 

 

 

 

 

Expiration

 

NRA

 

Income

 

Tenants

 

Unit

 

Date

 

SF

 

Amount

 

24 Hour Fitness, Inc Reg Office

 

100

 

05/31/06

 

6,000

 

69,996

 

6447 Corporation

 

200

 

01/31/09

 

8,781

 

141,600

 

Boxer Property Mgmt

 

250

 

MTM

 

920

 

8,280

 

Vacant

 

300

 

 

 

4,450

 

62,300

 

Vacant

 

400

 

 

 

2,890

 

40,459

 

Vacant

 

450

 

 

 

2,560

 

35,841

 

Totals

 

 

 

 

 

25,601

 

358,476

 

 

11500 Market Street - Hunting Bayou

 

 

 

 

 

 

 

 

 

Corrected

 

 

 

 

 

Expiration

 

NRA

 

Income

 

Tenants

 

Unit

 

Date

 

SF

 

Amount

 

Magnum Staffing

 

 

 

10/31/05

 

2,719

 

32,628

 

Totals

 

 

 

 

 

2,719

 

32,628

 

 

Antoine Town Center

 

 

 

 

 

 

 

 

 

Corrected

 

 

 

 

 

Expiration

 

NRA

 

Income

 

Tenants

 

Unit

 

Date

 

SF

 

Amount

 

Whataburger

 

pad

 

12/31/17

 

 

 

$

42,000

 

Compass

 

pad

 

06/01/23

 

 

 

$

65,000

 

Taco Cabana

 

pad

 

07/31/23

 

 

 

$

45,000

 

Dollar Cleaners

 

A

 

05/31/13

 

3,000

 

$

54,000

 

Wingstop

 

B

 

03/31/09

 

1,500

 

$

25,488

 

Advance America

 

C

 

03/04/08

 

1,500

 

$

28,125

 

Linh Nguyen Nails

 

D

 

11/30/08

 

1,500

 

$

27,900

 

TSO / Barbara Higgins, OD

 

E

 

05/31/09

 

2,080

 

$

33,280

 

Nothing Over $1.00 Store

 

G

 

03/31/08

 

6,000

 

$

81,000

 

CICl’s Pizza

 

H

 

03/31/13

 

4,500

 

$

67,500

 

Cato Corp

 

J

 

01/31/10

 

4,000

 

$

48,000

 

Vacant Spec tenant

 

 

 

5 yr

 

3,273

 

$

60,878

 

Sally’s Beauty Supplies

 

Q

 

05/31/08

 

1,500

 

$

27,750

 

Subway Real Estate Corp

 

T

 

04/30/08

 

1,500

 

$

27,900

 

Smile Image

 

R

 

03/31/13

 

1,750

 

$

30,187

 

TGF Haircucters

 

S

 

04/30/08

 

1,500

 

$

27,750

 

Radio Shack

 

T

 

04/30/08

 

2,400

 

$

42,000

 

Totals

 

 

 

 

 

36,003

 

733,758

 

 

2

--------------------------------------------------------------------------------


 

Ashford Plaza

 

 

 

 

 

 

 

 

 

Corrected

 

 

 

 

 

Expiration

 

NRA

 

Income

 

Tenants

 

Unit

 

Date

 

SF

 

Amount

 

Cap-Mor #1 -Water

 

 

 

04/30/06

 

 

 

$

7,400

 

Faster Fuel, LLC

 

12703

 

09/30/12

 

 

 

$

36,000

 

Christine’s Salon

 

12713

 

05/31/06

 

3,833

 

$

39,097

 

Link Temporaries, S.W., Inc

 

12713-A

 

03/31/06

 

2,145

 

$

19,305

 

Sturnpy’s

 

12715

 

12/31/06

 

1,800

 

$

17,280

 

Murtaza Amjii

 

12717

 

05/31/07

 

975

 

$

8,775

 

Vacant - spec tenent

 

12719

 

12/14/05

 

2,272

 

$

23,174

 

Glory of God African Market

 

12719-A

 

11/30/06

 

1,175

 

$

11,633

 

Liaz Cleaners

 

12719-B

 

11/30/09

 

1,000

 

$

9,600

 

Kingdom Inn Missionary Baptist Ch

 

12719-C

 

08/31/06

 

1,000

 

$

9,000

 

Kingdom Inn Missionary Baptist Ch

 

12719-D

 

08/31/06

 

1,560

 

$

14,040

 

Alief Barber Shop

 

12721

 

04/30/06

 

1,040

 

$

9,984

 

Alief Barber Shop

 

12723

 

04/30/06

 

1,040

 

$

9,984

 

Delu Tadi

 

12725

 

07/01/03

 

1,235

 

$

11,115

 

ABL Pagers

 

12729-A

 

11/30/06

 

975

 

$

9,360

 

Country Bonding

 

12729

 

09/30/07

 

975

 

$

8,775

 

Little Angels Day Care

 

12731

 

06/30/05

 

3,289

 

$

22,891

 

Little Angels Day Care

 

12733

 

06/30/05

 

2,150

 

$

17,544

 

Hairs To u

 

12735

 

11/30/08

 

780

 

$

7,488

 

Better Image Photography

 

12757

 

06/30/03

 

5,850

 

$

59,670

 

Totals

 

 

 

 

 

33,094

 

352,115

 

 

Atascocita

 

 

 

 

 

 

 

 

 

Corrected

 

 

 

 

 

Expiration

 

NRA

 

Income

 

Tenants

 

Unit

 

Date

 

SF

 

Amount

 

24-Hour Fitness-base rent

 

7068

 

07/31/15

 

37,264

 

$

535,670

 

Simon Cheung dba Quizno’s

 

7072-01

 

09/30/05

 

1,500

 

$

25,998

 

Phuoc Huu Nguyen

 

7072-02

 

02/28/08

 

1,200

 

$

21,600

 

Dreyer’s Ice Cream Shop

 

7072-03

 

06/30/08

 

1,180

 

$

17,700

 

Wireless Attractions

 

7072-04

 

07/31/06

 

1,200

 

$

18,000

 

Buck’s Pizza Restaurant

 

7072-05

 

12/31/06

 

1,100

 

$

16,500

 

Bella Nail Salon

 

7072-06

 

11/30/05

 

900

 

$

13,500

 

Dry Clean Planet

 

7072-07

 

01/31/11

 

2,982

 

$

48,209

 

Totals

 

 

 

 

 

47,326

 

697,177

 

 

3

--------------------------------------------------------------------------------


 

Bay Colony Town Center

 

 

 

 

 

 

 

 

 

Corrected

 

 

 

 

 

Expiration

 

NRA

 

Income

 

Tenants

 

Unit

 

Date

 

SF

 

Amount

 

HEB - ground lease

 

 

 

08/31/24

 

 

 

$

530,000

 

Walgreens

 

 

 

75 years

 

14,820

 

$

310,236

 

Bank of America

 

BC-5

 

12/31/2024

 

4,500

 

$

230,000

 

Wells Fargo Bank

 

Pad

 

09/01/2024

 

 

 

$

120,000

 

Dry Cleaners

 

 

 

10 years

 

3,000

 

$

51,000

 

Planet Beach of League City

 

1804C

 

01/31/10

 

1,504

 

$

30,080

 

Nationwide Insurance

 

1804D

 

5 years

 

1,400

 

$

16,800

 

Nails II

 

1804H

 

01/31/15

 

2,148

 

$

48,151

 

HCA Hospital

 

1804J

 

5 years

 

10.000

 

$

180,000

 

Univ of Texas Medical Branch

 

1S04N

 

10 years

 

9,920

 

$

218,240

 

TGF Haircutters

 

1804S

 

01/31/10

 

1,400

 

$

36,000

 

Subway

 

1804T

 

01/31/10

 

1,495

 

$

35,880

 

Vacant - Spec tenants

 

BC-I

 

 

 

8,561

 

$

196,903

 

888 Chinese Restaurant

 

1812

 

10 years

 

3,000

 

$

66.000

 

The Great Frame Up

 

2945A

 

12/31/2009

 

1,995

 

$

44,888

 

Cingular Wireless

 

2945B

 

12/31/2009

 

1,131

 

$

27,144

 

Serita M. Gardner, OD

 

2945C

 

10 years

 

2,051

 

$

36,918

 

Dental, Etc.

 

 

 

5 years

 

1,875

 

$

36,918

 

Gateway Chiropractic

 

 

 

5 years

 

2,966

 

$

68,218

 

Vacant - Spec tenants

 

BC-2

 

 

 

1,707

 

$

40,968

 

Cold Stone Creamery

 

2925A

 

01/31/2010

 

1,500

 

$

36,625

 

The UPS Store

 

2625B

 

01/31/2010

 

1,460

 

$

36,500

 

Jammin’ Inc

 

2925F

 

7 years

 

2,787

 

$

55,740

 

Sprint

 

2925G

 

12/31/2010

 

2,513

 

$

65,338

 

Vacant - Spec tenants

 

BC-3

 

 

 

10,307

 

$

267,982

 

Totals

 

 

 

 

 

92,040

 

2,786,528

 

 

Blackhawk Town Center

 

 

 

 

 

 

 

 

 

Corrected

 

 

 

 

 

Expiration

 

NRA

 

Income

 

Tenants

 

Unit

 

Date

 

SF

 

Amount

 

HEB

 

 

 

01/28/2025

 

 

 

$

600,000

 

Bank of America BTS

 

 

 

03/31/2025

 

4,500

 

$

217,500

 

Walgreens BTS

 

 

 

04/30/2080

 

14,820

 

$

370,000

 

De Top Nails

 

A

 

5 years

 

1,520

 

$

36,480

 

Nationwide Ins - Karen Coady

 

B

 

10 years

 

1,140

 

$

27,360

 

Subway

 

A

 

5 years

 

1,520

 

$

34,960

 

9er’s Grill

 

 

 

5 years

 

2,653

 

$

51,734

 

Chinese Restaurant-being signed

 

 

 

5 years

 

1,995

 

$

47,880

 

Cuong Nguyen, DDS

 

B

 

10 years

 

1,520

 

$

33,440

 

Little Caesar’s Pizza-being signed

 

 

 

5 years

 

1,520

 

$

35,173

 

Optometrist-being signed

 

 

 

5 years

 

1,520

 

$

31,920

 

Ace Cash Express-being signed

 

 

 

5 years

 

1,520

 

$

33,440

 

Vacant - Spec tenants

 

Bldg A

 

 

 

0

 

$

0

 

Vacant - Spec tenants

 

Bldg B

 

 

 

0

 

$

0

 

Totals

 

 

 

 

 

34,228

 

1,519,886

 

 

4

--------------------------------------------------------------------------------


 

Carver Creek

 

 

 

 

 

 

 

 

 

Corrected

 

 

 

 

 

Expiration

 

NRA

 

Income

 

Tenants

 

Unit

 

Date

 

SF

 

Amount

 

Progressive Child Development

 

100

 

09/30/06

 

5,330

 

$

33,899

 

Dallas Cty Local Wkforce Dev Bd

 

120

 

01/31/05

 

9,589

 

$

88,698

 

Slate of Texas

 

110

 

08/31/06

 

18,402

 

$

172,217

 

Totals

 

 

 

 

 

33,321

 

294,814

 

 

Chili’s Jacinto City

 

 

 

 

 

 

 

 

 

Corrected

 

 

 

 

 

Expiration

 

NRA

 

Income

 

Tenants

 

Unit

 

Date

 

SF

 

Amount

 

Brinker International - Chili’s

 

 

 

09/30/08

 

0

 

$

63,500

 

Totals

 

 

 

 

 

0

 

63,500

 

 

Cinemark 12 - SilverLake

 

 

 

 

 

 

 

 

 

Corrected

 

 

 

 

 

Expiration

 

NRA

 

Income

 

Tenants

 

Unit

 

Date

 

SF

 

Amount

 

Cinemark

 

 

 

 

 

39,081

 

$

625,296

 

 

 

 

 

 

 

 

 

 

 

Totals

 

 

 

 

 

39,081

 

625,296

 

 

Cinemark Jacinto City - Hunting Bayou

 

 

 

 

 

 

 

 

 

Corrected

 

 

 

 

 

Expiration

 

NRA

 

Income

 

Tenants

 

Unit

 

Date

 

SF

 

Amount

 

Cinermark Texas

 

 

 

05/31/18

 

68,000

 

$

686,000

 

Totals

 

 

 

 

 

68,000

 

686,000

 

 

Cinemark Webster

 

 

 

 

 

 

 

 

 

Corrected

 

 

 

 

 

Expiration

 

NRA

 

Income

 

Tenants

 

Unit

 

Date

 

SF

 

Amount

 

Cinemark Texas

 

 

 

02/28/21

 

86,389

 

$

1,035,000

 

Totals

 

 

 

 

 

86,389

 

1,035,000

 

 

5

--------------------------------------------------------------------------------


 

CyFair Town Center

 

 

 

 

 

 

 

 

 

Corrected

 

 

 

 

 

Expiration

 

NRA

 

Income

 

Tenants

 

Unit

 

Date

 

SF

 

Amount

 

Taco Bell

 

Pad

 

15 year

 

0

 

$

72,500

 

Washington Mutual Bank

 

Pad

 

08/31/23

 

0

 

$

85,000

 

Woodforest

 

Sign

 

 

 

0

 

$

4,800

 

Galaxy Health Care

 

17333C

 

02/28/09

 

3,150

 

$

63,000

 

Under the Sun

 

17333E

 

01/31/09

 

1,750

 

$

35,000

 

Cypress Rosehill Medical Clinic

 

17333F

 

03/30/09

 

2,100

 

$

42,000

 

Hintze Dance Center

 

17333G

 

07/31/09

 

2,810

 

$

53,157

 

Green Garden Chinese Restaurant

 

17333H

 

07/31/14

 

3,477

 

$

58,964

 

Cold Stone Creamery

 

17337A

 

11/30/09

 

1,400

 

$

33,600

 

Classic Hair

 

17337B

 

11/30/09

 

1,750

 

$

35,000

 

Wireless Choice

 

17337C

 

02/28/10

 

983

 

$

23,592

 

Children’s Boutique

 

17337D

 

10/31/09

 

1,400

 

$

28,000

 

Texas One Credit Union

 

17337E

 

10/31/09

 

1,400

 

$

33,600

 

La Maria Mexican Restautant

 

17445A

 

10/31/10

 

4,200

 

$

75,600

 

Subway

 

17445D

 

10/31/08

 

1,540

 

$

30,800

 

Pizza Hut

 

17445E

 

09/30/08

 

1,610

 

$

30,590

 

Vikie Lynn’s

 

17445F

 

04/30/09

 

1,400

 

$

26,833

 

Strong Vision

 

17445G

 

11/30/08

 

1,750

 

$

34,417

 

Unique Nails & Day Spa

 

17445H

 

10/31/13

 

2,100

 

$

42,000

 

TGF Haircutters

 

17445I

 

10/31/08

 

1,400

 

$

30,222

 

Gateway Global

 

17515A

 

12/31/13

 

2,800

 

$

50,400

 

Willow Creek Enterprises/UPS

 

17515C

 

11/30/08

 

1,364

 

$

26,712

 

Bella De Cor

 

17515D

 

06/30/09

 

1,436

 

$

28,716

 

Paper Daisy, LLC

 

175I5E

 

08/31/09

 

1,200

 

$

24,000

 

The Great Frame Up

 

17515F

 

08/31/09

 

1,800

 

$

36,000

 

Universal Land Titlte of Texas, Inc

 

17515G

 

10/31/09

 

1,200

 

$

25,488

 

Nationwide Insurance

 

17515H

 

11/30/08

 

1,050

 

$

21,000

 

Gary Pillers, DDS

 

17515I

 

12/31/13

 

2,450

 

$

49,000

 

Totals

 

 

 

 

 

47,520

 

1,099,990

 

 

6

--------------------------------------------------------------------------------


 

Cypress Town Center

 

 

 

 

 

 

 

 

 

Corrected

 

 

 

 

 

Expiration

 

NRA

 

Income

 

Tenants

 

Unit

 

Date

 

SF

 

Amount

 

Washington Mutual

 

12218A

 

01/31/13

 

4,000

 

$

107,200

 

Quizno’s

 

12218B

 

01/31/13

 

1,400

 

$

25,200

 

Wireless Choice / T-Mobile

 

12218C

 

04/30/08

 

1,050

 

$

19,425

 

Mail Boxes +

 

12218D

 

03/31/08

 

1,050

 

$

20,790

 

China Inn Café

 

12218E

 

05/31/08

 

2,800

 

$

53,060

 

Vacant - Spec Tenant

 

12218H

 

 

 

4,200

 

$

79,800

 

Curves for Women

 

12218I

 

12/31/08

 

1,470

 

$

28,372

 

The Taper Caper Gifts

 

12218J

 

04/30/09

 

2,450

 

$

42,426

 

Vacant - Spec Tenant

 

 

 

 

 

3,280

 

$

62,320

 

Love Cleaners

 

12220A

 

03/31/13

 

2,450

 

$

42,416

 

Sharp Vision

 

12220B

 

02/28/10

 

1,400

 

$

25,433

 

Kim Cue Vo, DDS

 

12220C

 

03/31/13

 

1,610

 

$

28,980

 

Andrew’s Jewelry

 

12220D

 

08/31/08

 

1,540

 

$

26,950

 

Onion Blossom

 

12220E

 

06/30/09

 

1,400

 

$

22,400

 

Serene Care Nails

 

12220F

 

03/31/08

 

1,750

 

$

32,375

 

TGF Haircutters

 

12220G

 

03/31/08

 

1,400

 

$

26,600

 

Sterling Bank

 

12120A

 

04/30/14

 

2,100

 

$

51,800

 

Star Tex Title Com

 

12120D

 

04/30/09

 

3,200

 

$

59,200

 

Countrywide Home Loan, Inc

 

12120E

 

09/30/09

 

2,100

 

$

37,800

 

DaVita Dialysis - proposed

 

12120G

 

10 years

 

6,000

 

$

108,000

 

Melvin Beard Insurance-signed

 

12120K

 

5 years

 

1,050

 

$

19,950

 

Payday Advance - signed

 

12120L

 

5 years

 

1,050

 

$

19,950

 

Papa Johns Pizza

 

12120M

 

5 years

 

1,400

 

$

25,200

 

Blockbuster Video

 

12120N

 

02/28/10

 

4,900

 

$

98,000

 

Totals

 

 

 

 

 

55,050

 

1,063,647

 

 

7

--------------------------------------------------------------------------------


 

Eldridge Lakes Town Center

 

 

 

 

 

 

 

 

 

Corrected

 

 

 

 

 

Expiration

 

NRA

 

Income

 

Tenants

 

Unit

 

Date

 

SF

 

Amount

 

Bank of America

 

Pad 08

 

11/30/18

 

4,700

 

$

195,000

 

First Convenience Bank

 

Sign

 

 

 

0

 

$

2,400

 

Walgreens

 

Pad

 

09/30/79

 

14,820

 

$

309,000

 

Dollar Hut

 

6340A

 

11/30/13

 

6,000

 

$

96,000

 

Image Nail

 

6340D

 

01/31/14

 

1,470

 

$

27,342

 

TGF Haircutters

 

6340E

 

01/31/09

 

1,330

 

$

27,597

 

Vogue Cleaners & Alterations

 

6340F

 

12/31/13

 

1,750

 

$

33,250

 

One Stop Cellular & Satelite

 

6340G

 

04/30/09

 

1,300

 

$

25,025

 

Marble Slab

 

6340H

 

09/30/09

 

1,300

 

$

24,050

 

Cosmic Copies & Mail

 

6340I

 

12/31/08

 

1,400

 

$

27,125

 

Chinois Orient Bistro

 

6340K

 

02/28/14

 

3,000

 

$

54,000

 

Spectrum Eye Care

 

6340L

 

01/31/09

 

1,400

 

$

26,950

 

Subway Real Estate Corp.

 

6340M

 

01/31/09

 

1,400

 

$

26,880

 

The Great Frame Up

 

6340N

 

08/31/09

 

1,600

 

$

28,800

 

Pizza Factory

 

6340

 

5 yr

 

5,710

 

$

105,178

 

True Care Dental

 

6370B

 

07/31/14

 

1,750

 

$

30,450

 

Burning Desires Candle

 

6370C

 

06/30/09

 

2,000

 

$

37,200

 

H & R Block

 

6370D

 

04/30/10

 

1,300

 

$

24,696

 

The Midas Real Estate Group, LLC

 

6370E

 

06/30/09

 

1,400

 

$

25,480

 

Vacant Retail 2 - Spec Tenant

 

6370

 

 

 

1,350

 

$

26,325

 

Totals

 

 

 

 

 

54,980

 

1,152,749

 

 

Eldridge Town Center

 

 

 

 

 

 

 

 

 

Corrected

 

 

 

 

 

Expiration

 

NRA

 

Income

 

Tenants

 

Unit

 

Date

 

SF

 

Amount

 

Phase 1

 

 

 

 

 

 

 

 

 

Jack in the Box

 

Pad 1

 

05/20/20

 

 

 

$

109,997

 

Washington Mutual

 

Pad 2

 

12/31/20

 

 

 

$

52,500

 

Cy Fair Wine & Spirits

 

12410

 

11/30/05

 

1,875

 

$

41,672

 

General Nutrition Corp.

 

12412

 

10/31/05

 

1,500

 

$

34,400

 

Fantastic Sams

 

12414

 

11/30/05

 

1,500

 

$

31,353

 

Game Stop, Inc.

 

12416

 

10/31/06

 

1,612

 

$

29,983

 

Houston Nailworks, LLC

 

12418

 

01/31/14

 

1,500

 

$

30,000

 

Jonathan T. Wong, O.D.

 

12420

 

02/28/06

 

1,839

 

$

38,006

 

Quizno’s

 

12424

 

11/30/07

 

1,536

 

$

31,642

 

Thai Spice Restaurant

 

12426

 

07/31/11

 

5,006

 

$

92,611

 

Bell Cleaners

 

12428

 

12/31/10

 

1,400

 

$

29,400

 

Ann N. Le, DDS

 

12432

 

11/30/10

 

1,400

 

$

28,875

 

Postal N’ Shipping

 

12436

 

11/30/05

 

1,400

 

$

27,125

 

Hoang Medical Associates

 

12438

 

02/28/09

 

1,604

 

$

29,193

 

Elan Day Spa

 

12440

 

11/30/08

 

2,828

 

$

52,601

 

Phase 2

 

 

 

 

 

 

 

 

 

Cain Holding /Panera Bread

 

Pad 7

 

07/31/12

 

4,200

 

$

111,216

 

Bank One

 

Pad 8

 

03/31/22

 

3,880

 

$

75,000

 

Petco Southwest

 

12310

 

01/31/13

 

13,440

 

$

182,250

 

Hooker Asset Mgmt/Hallmark

 

12240

 

02/28/08

 

4,200

 

$

67,200

 

TCBY Mrs. Fields Cookies

 

12254

 

08/31/07

 

1,400

 

$

25,200

 

Voicestream Houston, Inc

 

12258

 

10/31/07

 

1,750

 

$

33,250

 

Mike Wesley dba State Farm

 

12260

 

08/31/07

 

1,190

 

$

21,421

 

Houston Custom Framing

 

12262

 

11/30/07

 

1,400

 

$

25,200

 

Image Tan

 

12264

 

11/30/07

 

1,610

 

$

30,590

 

Premier Jewelers

 

12264A

 

12/31/09

 

1,224

 

$

23,011

 

Dr. Janice M Kelley

 

12264B

 

07/31/08

 

1,210

 

$

22,692

 

French Quarter Restarant

 

12266

 

04/30/08

 

4,964

 

$

85,629

 

Hollywood Entertainment

 

12426

 

10/31/12

 

6,300

 

$

119,511

 

Totals

 

 

 

 

 

71,768

 

1,481,528

 

 

8

--------------------------------------------------------------------------------


 

Friendswood Crossing

 

 

 

 

 

 

 

 

 

Corrected

 

 

 

 

 

Expiration

 

NRA

 

Income

 

Tenants

 

Unit

 

Date

 

SF

 

Amount

 

McDonalds

 

Pad 1

 

8/14/2021

 

 

 

$

54,996

 

Vacant - spec tenant

 

102

 

 

 

3,080

 

$

49,280

 

Hair Essence

 

104

 

2/28/2009

 

1,519

 

$

22,785

 

Pizza Hut

 

108

 

3/31/2007

 

1,519

 

$

21,266

 

Shirley’s Donuts & Kolaches

 

110

 

6/30/2007

 

1,209

 

$

16,500

 

The 7th No Hitter

 

112

 

5/31/2005

 

1,081

 

$

12,972

 

One Stop Cellular

 

114

 

10/31/2007

 

1,426

 

$

22,816

 

Former CVS Pharmacy-now vacant

 

120

 

 

 

8,442

 

$

118,188

 

Family Healthcare Centers, Inc.

 

126

 

12/31/2006

 

2,867

 

$

43,005

 

24-Hour Fitness

 

130

 

9/30/2015

 

35,684

 

$

459,610

 

Starlite Smoothie

 

132

 

8/31/2006

 

1,157

 

$

17,934

 

Mystic Nails

 

134

 

12/31/2005

 

943

 

$

13,240

 

Malibu Tan

 

136

 

2/28/2006

 

2,100

 

$

30,450

 

Emerald Spring Wellness Clinic

 

140

 

12/31/2008

 

2,701

 

$

41,865

 

El Rancho Mexican Restaurant

 

146

 

05/31/09

 

3,600

 

$

54,000

 

Totals

 

 

 

 

 

67,328

 

978,907

 

 

Highland Plaza

 

 

 

 

 

 

 

 

 

Corrected

 

 

 

 

 

Expiration

 

NRA

 

Income

 

Tenants

 

Unit

 

Date

 

SF

 

Amount

 

Pei Wei Asian Diner

 

1590A

 

6/30/2014

 

3,010

 

$

94,804

 

Papa John’s Pizza

 

pad

 

12/31/2009

 

 

 

$

22,800

 

Nutrition Depot

 

1548B

 

4/31/08

 

1,312

 

$

24,938

 

Silk-N-More Flowers

 

1548A

 

06/30/08

 

1,313

 

$

23,625

 

24 Hour Fitness

 

1550

 

04/30/19

 

35,357

 

$

601,069

 

Murphy’s Deli

 

1560A

 

04/30/08

 

1,500

 

$

30,870

 

Baskin Robbins

 

1560B

 

04/30/13

 

1,500

 

$

34,500

 

Kid Fit - Frank Santarose

 

1560E

 

03/31/13

 

5,998

 

$

90,898

 

Pizza Inn

 

1560F

 

01/31/09

 

900

 

$

17,550

 

Superior Insurance Services

 

1560G

 

01/31/09

 

829

 

$

16,286

 

Zebo’s Coffee Shop

 

1590B

 

09/30/09

 

1,430

 

$

40,040

 

Cinco Dry Cleaners

 

1520

 

09/30/2006

 

3,000

 

$

48,720

 

Jacobs, James M., DPM

 

1520A

 

08/31/2009

 

1,000

 

$

16,120

 

Vu, Kevin Hai, DDS

 

1520B

 

08/31/2009

 

1,400

 

$

22,560

 

La Finca, Inc.

 

1520C

 

02/28/2006

 

2,120

 

$

34,464

 

La Finca, Inc.

 

1520E

 

02/28/2006

 

1,200

 

$

19,560

 

La Finca, Inc.

 

1520F

 

02/28/2006

 

1,000

 

$

16,200

 

Vivian Nguyen and Hai Tran

 

1540

 

10/31/2008

 

900

 

$

17,400

 

Fantastic Cuts - N V Pham & D D Le Ve

 

1540A

 

11/30/2009

 

1,200

 

$

22,070

 

Frank L. Hursh-Allstate Insurance

 

1540B

 

07/31/2009

 

900

 

$

16,770

 

Optimeyes, PLLC, dba Vision Source

 

1540C

 

07/31/2006

 

1,800

 

$

29,820

 

Micali Corp

 

1540D

 

10/31/2009

 

1,050

 

$

20,475

 

Wireless Communications

 

1540E

 

5 yr

 

1,050

 

$

20,475

 

Malibu Tan

 

1540F

 

12/31/2009

 

2,400

 

$

43,200

 

Totals

 

 

 

 

 

72,169

 

1,325,213

 

 

9

--------------------------------------------------------------------------------


 

Hunting Bayou

 

 

 

 

 

 

 

 

 

Corrected

 

 

 

 

 

Expiration

 

NRA

 

Income

 

Tenants

 

Unit

 

Date

 

SF

 

Amount

 

BK Dental Management

 

100

 

01/31/15

 

1,735

 

$

28,628

 

Auto Insurance Discounters

 

120

 

03/31/05

 

800

 

$

12,000

 

Jackson Hewitt Tax Service

 

150

 

04/30/09

 

1,050

 

$

18,900

 

Freeway Finance

 

180

 

10/31/07

 

1,965

 

$

32,918

 

Murphy’s Deli

 

200

 

08/31/08

 

1,500

 

$

31,635

 

Cici’s Pizza

 

150

 

10 yr

 

4,500

 

$

67,500

 

Vacant - Spec Tenant

 

160

 

 

 

1,615

 

$

25,840

 

Max Care Pharmacy

 

170

 

05/31/09

 

1,750

 

$

28,875

 

MTI College of Business

 

220

 

05/31/09

 

33,650

 

$

252,375

 

Former Tile Outlet-now vacant

 

240

 

 

 

11,790

 

$

70,740

 

24 Hour Fitness - lease

 

280

 

01/31/14

 

43,460

 

$

342,465

 

MG Coffee Shop

 

304

 

04/30/10

 

1,025

 

$

18,450

 

Nutrition Depot

 

306

 

12/31/09

 

1,025

 

$

15,990

 

Tesoro Nails

 

310

 

02/28/08

 

1,050

 

$

17,250

 

Gambro Healthcare

 

320

 

10/31/05

 

5,660

 

$

64,524

 

City of Houston-WIC Program

 

340

 

10/31/06

 

3,090

 

$

37,080

 

Brett L Garner

 

350

 

08/14/07

 

5,040

 

$

63,750

 

Vacant - Spec Tenant

 

360

 

 

 

7,630

 

$

114,450

 

N. Texas Open Air MRI, LLC

 

380

 

10/31/05

 

1,200

 

$

19,680

 

Accident & Injury Pain Center

 

390

 

10/31/05

 

2,230

 

$

36,366

 

CCHUN Corp

 

400

 

08/31/09

 

1,400

 

$

22,920

 

Chase Bank ATM

 

 

 

10/31/2008

 

0

 

$

10,800

 

Totals

 

 

 

 

 

133,165

 

1,333,135

 

 

Joe’s Crab Shack - Hunting Bayou

 

 

 

 

 

 

 

 

 

Corrected

 

 

 

 

 

Expiration

 

NRA

 

Income

 

Tenants

 

Unit

 

Date

 

SF

 

Amount

 

Landry’s - Joes Crab Shack

 

 

 

07/02/18

 

0

 

$

79,500

 

Totals

 

 

 

 

 

0

 

79,500

 

 

NTB Eldridge

 

 

 

 

 

 

 

 

 

Corrected

 

 

 

 

 

Expiration

 

NRA

 

Income

 

Tenants

 

Unit

 

Date

 

SF

 

Amount

 

NTB Store-Ground Lse

 

pad

 

08/31/18

 

 

 

$

65,000

 

Totals

 

 

 

 

 

0

 

65,000

 

 

10

--------------------------------------------------------------------------------


 

Pinehurst Shopping Center

 

 

 

 

 

 

 

 

 

Corrected

 

 

 

 

 

Expiration

 

NRA

 

Income

 

Tenants

 

Unit

 

Date

 

SF

 

Amount

 

Austen’s Bistro

 

8009

 

05/31/07

 

2,436

 

$

23,386

 

Stephen G Eichelsdorfer

 

8011

 

09/30/09

 

806

 

$

8,705

 

State Farm Ins - Burklew

 

8013

 

04/14/07

 

2,100

 

$

20,318

 

Travis Barber Shop

 

8015

 

12/31/05

 

1,000

 

$

9,600

 

Henderson’s ATA Black Belt Acad

 

8019

 

MTM

 

4,150

 

$

37,350

 

Computer Avenue

 

8027

 

MTM

 

1,000

 

$

10,200

 

Fantastic Cuts

 

8029

 

09/30/09

 

1,000

 

$

10,200

 

Tim Bates

 

8031

 

02/18/08

 

1,000

 

$

9,200

 

Texas Int’l Express

 

8039

 

01/31/05

 

1,000

 

$

9,000

 

Vacant - spec tenant

 

8041

 

 

 

850

 

$

6,800

 

Vacant - spec tenant

 

8045

 

 

 

5,943

 

$

47,536

 

Vacant - spec tenant

 

8057

 

 

 

1,500

 

$

15,000

 

Vacant - spec tenant

 

8057a

 

 

 

1,170

 

$

11,700

 

Veron Cajon Meat Market

 

8059

 

MTM

 

2,160

 

$

19,440

 

Baytown Seafood Restaurant

 

8061

 

09/30/06

 

3,550

 

$

31,950

 

Nikola Gajic, MD

 

8067

 

MTM

 

1,800

 

$

15,120

 

VKCI, LP

 

8071

 

02/28/05

 

1,410

 

$

14,221

 

Carl T Martin

 

8073

 

MTM

 

808

 

$

7,757

 

A+ Food Market

 

8075

 

05/31/08

 

1,530

 

$

14,688

 

Liem Dac To

 

8077

 

02/28/07

 

1,460

 

$

14,016

 

Jerry Lee Turner

 

8073A

 

12/31/05

 

1,236

 

$

9,641

 

Lily’s Donuts

 

8077a

 

04/30/08

 

600

 

$

5,460

 

Besy Donuts

 

8077b

 

03/31/07

 

1,426

 

$

14,545

 

Totals

 

 

 

 

 

39,934

 

365,831

 

 

Saratoga Town Center

 

 

 

 

 

 

 

 

 

Corrected

 

 

 

 

 

Expiration

 

NRA

 

Income

 

Tenants

 

Unit

 

Date

 

SF

 

Amount

 

Wendy’s

 

Pad

 

1/31/2024

 

 

 

$

88,542

 

Utopia World Cuisine, Inc.

 

E100

 

5 yr

 

5,918

 

$

106,524

 

Medical Spa

 

El04

 

5 yr

 

1,800

 

$

34,560

 

Complete Family Eye Care

 

E106

 

09/30/09

 

1,750

 

$

33,600

 

Sprint PCS

 

E108

 

08/31/09

 

2,450

 

$

50,225

 

My Scrubs, LLC

 

E110

 

5 yr

 

1,400

 

$

26,880

 

Philip Randolph Jewelry

 

E112

 

5 yr

 

1,400

 

$

26,880

 

Ooh LaLa Boutique

 

E114

 

12/31/09

 

1,400

 

$

26,880

 

Vacant - Spec Tenant

 

E114B

 

 

 

2,800

 

$

56,000

 

Texas Food Service d/b/a Figaro’s Pizza

 

E116

 

10/31/09

 

1,400

 

$

26,544

 

Elite Nails

 

E118

 

09/30/09

 

1,400

 

$

25,200

 

Deluxe Cleaners

 

E120

 

09/30/14

 

2,450

 

$

44,100

 

Noodle House

 

W102

 

09/30/09

 

4,138

 

$

75,111

 

Electronics Boutique of America Inc.

 

W110

 

09/30/09

 

1,400

 

$

27,650

 

My Favorite Muffin

 

W114

 

07/31/09

 

1,600

 

$

30,400

 

Quiraos Sub

 

W118

 

06/30/14

 

1,400

 

$

26,250

 

Cost Cutters

 

W120

 

09/30/09

 

1,400

 

$

27,440

 

Oasis

 

W124

 

09/30/14

 

4,488

 

$

80,784

 

Mark & Laura Wilson dba Keva Juice

 

W126

 

05/31/14

 

1,188

 

$

22,810

 

Petco Southwest, LP

 

W130

 

01/31/15

 

13,500

 

$

189,000

 

Vacant - Spec Tenant

 

W134

 

 

 

2,100

 

$

42,000

 

King Of Sleep

 

W142

 

11/30/09

 

2,800

 

$

47,040

 

Totals

 

 

 

 

 

58,182

 

1,114,420

 

 

11

--------------------------------------------------------------------------------


 

Sherman Town Center

 

 

 

 

 

 

 

 

 

Corrected

 

 

 

 

 

Expiration

 

NRA

 

Income

 

Tenants

 

Unit

 

Date

 

SF

 

Amount

 

Wendy’s

 

Pad 3A

 

12/31/13

 

 

 

$

65,000

 

Panera Bread

 

Pad 4

 

11/30/14

 

 

 

$

139,100

 

Chuck E. Cheese’s

 

Pad 9

 

11/30/13

 

 

 

$

57,600

 

Logan’s Roadhouse

 

Pad 10

 

3/31/19

 

 

 

$

77,500

 

Chick-Fil-A

 

Pad 12

 

9/30/19

 

 

 

$

62,500

 

Belk, Inc

 

3606

 

3/4/24

 

73,777

 

$

239,775

 

Petco

 

4184

 

5/31/14

 

15,040

 

$

211,923

 

Eye Mart Express

 

4182

 

4/30/09

 

4,000

 

$

73,000

 

Motherhood Maternity

 

4178

 

9/30/14

 

2,000

 

$

42,000

 

Payless Shoes

 

4172

 

3/31/09

 

2,934

 

$

52,812

 

Buffalo Wild Wings

 

4066

 

4/30/15

 

5,500

 

$

101,750

 

Cold Stone Creamery

 

4062

 

8/31/09

 

1,400

 

$

28,700

 

Sport Clips

 

4060

 

11/30/09

 

1,400

 

$

28,000

 

Batteries Plus

 

4054

 

3/31/10

 

2,080

 

$

36,400

 

Sprint

 

4050

 

9/30/09

 

3,000

 

$

60,000

 

Lifeway Christian Bookstore

 

4026

 

1/31/10

 

5,950

 

$

110,075

 

Nail Salon

 

4020

 

9/30/09

 

1,400

 

$

30,100

 

Game Stop

 

4018

 

9/30/09

 

1,400

 

$

28,000

 

Mattress Giant

 

4016

 

8/31/14

 

4,500

 

$

92,250

 

Gift, Decor and More

 

4024

 

5 year

 

2,180

 

$

39,240

 

Old Navy

 

3920

 

1/31/10

 

14,800

 

$

199,800

 

Claire’s Boutique

 

3916

 

11/30/14

 

1,600

 

$

32,000

 

Famous Footware

 

3912

 

8/31/14

 

8,400

 

$

123,900

 

The Dress Barn

 

3900

 

6/30/09

 

7,730

 

$

107,800

 

Ross Stores

 

3800

 

1/31/15

 

29,843

 

$

286,776

 

Pier 1 Imports

 

3716

 

4/30/14

 

9,460

 

$

144,265

 

Bed Bath & Beyond

 

3710

 

1/31/15

 

19,000

 

$

148,500

 

Rue 21

 

3706

 

12/31/09

 

4,000

 

$

66,000

 

Lane Bryant

 

3612

 

9/30/09

 

4,080

 

$

65,280

 

Hobby Lobby

 

3500

 

4/30/19

 

65,000

 

$

471,250

 

Dollar Tree

 

3416

 

1/31/15

 

11,900

 

$

107,100

 

Books-A-Million

 

3404

 

1/31/15

 

12,800

 

$

152,960

 

Cinemark USA

 

3310

 

12/31/23

 

38,597

 

$

559,656

 

Totals

 

 

 

 

 

353,771

 

4,041,013

 

 

Spring Town Center

 

 

 

 

 

 

 

 

 

Corrected

 

 

 

 

 

Expiration

 

NRA

 

Income

 

Tenants

 

Unit

 

Date

 

SF

 

Amount

 

Hibernia Bank

 

Pad1

 

07/31/24

 

0

 

$

70,000

 

Bank of America

 

Pad2

 

12/31/18

 

4,700

 

$

175,000

 

Chili’s

 

Pad6

 

12/31/14

 

0

 

$

83,000

 

Walgreens

 

Pad 3

 

12/31/78

 

14,560

 

$

340,000

 

Wendy’s

 

Pad 5

 

09/01/14

 

0

 

$

68,000

 

Paul’s Pizza

 

 

 

08/31/14

 

3,320

 

$

59,760

 

Saifee Family Denistry

 

 

 

08/31/14

 

1,500

 

$

27,900

 

Gamestop

 

 

 

08/31/09

 

1,500

 

$

30,000

 

Great Clips

 

 

 

07/31/09

 

1,125

 

$

22,500

 

Nail Salon

 

 

 

08/31/11

 

1,500

 

$

28,250

 

Sally’s Beauty

 

 

 

09/30/09

 

1,500

 

$

28,800

 

Philly Connection

 

 

 

08/31/09

 

1,535

 

$

32,235

 

Payless Shoe

 

 

 

07/31/09

 

3,010

 

$

56,317

 

$1.19 Dry Clean

 

 

 

08/31/14

 

3,137

 

$

69,014

 

Vacant - Spec Tenant

 

 

 

 

 

1,660

 

$

31,540

 

Vacant - Spec Tenant

 

 

 

 

 

1,524

 

$

28,956

 

Totals

 

 

 

 

 

40,571

 

1,151,272

 

 

12

--------------------------------------------------------------------------------


 

Stables Town Center

 

 

 

 

 

 

 

 

 

Corrected

 

 

 

 

 

Expiration

 

NRA

 

Income

 

Tenants

 

Unit

 

Date

 

SF

 

Amount

 

Stables I - Phase 1

 

 

 

 

 

 

 

 

 

Wendy’s International

 

pad

 

12/31/11

 

 

 

$

45,000

 

Hallmark Gold Crown-now vacant

 

8765 -A

 

 

 

4,335

 

$

80,631

 

Fantastic Day Spa

 

8765 -D

 

08/31/08

 

3,044

 

$

48,704

 

EB Games

 

8765-F

 

04/30/09

 

1,400

 

$

28,000

 

TGF Haircutters

 

8765-G

 

06/30/06

 

1,400

 

$

28,000

 

Frame Craft

 

8765 -H

 

07/31/06

 

1,750

 

$

32,340

 

Las Canteras Restaurant

 

8765 -I

 

12/20/11

 

4,693

 

$

89,167

 

Postal Annex +

 

8765 -L

 

07/31/06

 

1,400

 

$

26,250

 

Chaps Cleaners

 

8765-M

 

07/31/06

 

1,400

 

$

30,100

 

Urban Eyes

 

8765 -N

 

12/31/08

 

1,630

 

$

29,747

 

Subway Sandwich

 

8765 -O

 

08/31/06

 

1,400

 

$

25,900

 

Pizza Hut

 

8765-P

 

07/31/06

 

1,540

 

$

27,720

 

Stables I -Phase 2

 

 

 

 

 

 

 

 

 

Washington Mutual Bank

 

pad

 

06/30/21

 

 

 

$

72,600

 

Cold Stone Creamery

 

8715-A

 

5 years

 

1,500

 

$

34,500

 

Starbucks

 

8715-B

 

08/31/12

 

1,500

 

$

35,700

 

Stables I - Phase 3

 

 

 

 

 

 

 

 

 

First Service Credit Union

 

 

 

5 yr

 

2,450

 

$

51,450

 

Amy Koenig Dance Studio

 

 

 

5 yr

 

1,750

 

$

30,917

 

T Jin’s China Cafe

 

 

 

5 yr

 

2,698

 

$

51,262

 

Spec Tenants

 

 

 

5 yr

 

10,490

 

$

209,800

 

Stable II - Phase 1

 

 

 

 

 

 

 

 

 

Walgreen Co

 

18505

 

04/30/62

 

14,490

 

$

279,000

 

Bank of America

 

18535

 

01/31/17

 

5,200

 

$

146,000

 

Coldwell Banker

 

18425-100

 

06/30/09

 

6,500

 

$

113,750

 

Star Tex Title

 

18425-120

 

08/31/07

 

5,000

 

$

92,500

 

Mimi Van Der Leden, MD

 

18425-200

 

05/31/03

 

1,980

 

$

37,620

 

Juli Whitman Ins. Agengy

 

18425-210

 

5 years

 

1,402

 

$

25,236

 

Smilecrafters, P.A.

 

18425-220

 

10/31/12

 

1,799

 

$

32,742

 

Liberty Mutual Insurance Co.

 

18425-230

 

10/31/08

 

3,908

 

$

70,344

 

Ronald J Toole, DDS

 

18425-250

 

09/30/13

 

2,449

 

$

42,858

 

Totals

 

 

 

 

 

87,108

 

1,817,838

 

 

13

--------------------------------------------------------------------------------


 

Texas City Office Building

 

 

 

 

 

 

 

 

 

Corrected

 

 

 

 

 

Expiration

 

NRA

 

Income

 

Tenants

 

Unit

 

Date

 

SF

 

Amount

 

Southwest Bank of Texas

 

100

 

4/30/2010

 

3,775

 

57,272

 

Vacant - Spec tenant

 

101

 

 

 

2,095

 

27,654

 

Vacant - Spec tenant DELETE THIS S

 

102

 

 

 

116

 

0

 

Cook Dental Center

 

103

 

5 year

 

l,656

 

19,941

 

Gulf Coast Oral Surgery

 

105

 

MTM

 

2,462

 

28,800

 

John G. Knecht, DPM

 

110

 

MTM

 

1,409

 

17,808

 

Paul Houston La Valie & Assoc

 

112

 

11/11/2009

 

941

 

10,869

 

Vacant -Spec tenant

 

130

 

 

 

961

 

12,685

 

Edward D. Jones & Co.

 

140

 

6/30/2008

 

1,031

 

12,372

 

Texas City travel

 

160

 

MTM

 

755

 

9,060

 

Vacant - Spec tenant

 

200

 

 

 

3,540

 

46,728

 

United American insurance

 

201

 

MTM

 

780

 

7,800

 

Vacant - Spec tenant

 

201-A

 

 

 

564

 

7,445

 

Vacant - Spec tenant

 

202

 

 

 

172

 

2,270

 

Toni Jo Lindstrom, Inc

 

202-A

 

4/30/2004

 

801

 

9,000

 

McRoberts Protective Agency

 

202-B

 

1/31/2007

 

670

 

8,040

 

World Trade Network, Inc

 

203

 

MTM

 

527

 

6,324

 

Vacant - Spec tenant

 

205

 

 

 

1,110

 

14,652

 

Vacant - Spec tenant

 

209

 

 

 

835

 

11,022

 

Bravos Mexican Restaurants, Inc

 

210

 

9/30/2005

 

579

 

6,943

 

BEI Engineering

 

230

 

MTM

 

955

 

11,460

 

Vacant - Spec tenant

 

235

 

 

 

1,723

 

22,744

 

J G Welch, Jr DDS

 

240

 

MTM

 

2,674

 

32,088

 

Money Mgmt Int’l

 

250

 

1/31/2007

 

425

 

5,971

 

Vacant - Spec tenant

 

255

 

 

 

530

 

6,996

 

Totals

 

 

 

 

 

31,086

 

395,943

 

 

Tomball Town Center

 

 

 

 

 

 

 

 

 

Corrected

 

 

 

 

 

Expiration

 

NRA

 

Income

 

Tenants

 

Unit

 

Date

 

SF

 

Amount

 

Pad D-2-Wachovia

 

 

 

15 years

 

 

 

$

125,000

 

Paul’s Pizza

 

14030A

 

10 years

 

3,262

 

$

54,150

 

Image Nail & Facial

 

14030C

 

10 years

 

1,500

 

$

33,000

 

Sport Clips

 

14030D

 

01/31/2010

 

1,500

 

$

31,500

 

Berkeley Eye Center

 

14030E

 

10 years

 

3,613

 

$

76,487

 

TGF Haircutters

 

14030G

 

5 years

 

1,400

 

$

33,600

 

Taco Cabana

 

14030J

 

10 years

 

2,800

 

$

64,400

 

Vacant - Spec tenant

 

Bldg C-1

 

 

 

2,543

 

$

55,946

 

Men’s Wearhouse Cleaners

 

14020A

 

10 years

 

2,400

 

$

66,600

 

Malibu Tan

 

14020C

 

5 years

 

2,000

 

$

44,000

 

Vacant - spec tenant

 

Bldg C-2

 

 

 

1,100

 

$

26,400

 

Vacant - Spec tenant

 

Bldg B

 

 

 

4,200

 

$

117,600

 

Washington Mutual

 

14080

 

02/06/10

 

3,500

 

$

98,000

 

Stewart Title Co

 

14080B

 

10 years

 

4,349

 

$

86,976

 

Vacant - Spec tenant

 

Bldg E-1

 

 

 

6,000

 

$

132,000

 

Sprint

 

14090A

 

12/31/2009

 

2,100

 

$

48,300

 

The Great Frame Up

 

14090B

 

02/28/2010

 

1,400

 

$

33,600

 

Cold Stone Creamery

 

14090C

 

12/31/2009

 

1,400

 

$

30,800

 

Hollywood Video

 

14090D

 

10 years

 

6,100

 

$

129,000

 

The UPS Store

 

14090G

 

01/31/2010

 

1,400

 

$

30,100

 

The Silver Strawberry

 

14090H

 

01/31/2010

 

1,400

 

$

30,800

 

Elegant Domain

 

14090I

 

5 years

 

1,400

 

$

30,100

 

Totals

 

 

 

 

 

55,367

 

1,378,359

 

 

14

--------------------------------------------------------------------------------


 

Walgreens - Springfield, MO

 

 

 

 

 

 

 

 

 

Corrected

 

 

 

 

 

Expiration

 

NRA

 

Income

 

Tenants

 

Unit

 

Date

 

SF

 

Amount

 

Walgreens

 

 

 

01/31/73

 

14,560

 

$

315,331

 

Totals

 

 

 

 

 

14,560

 

315,331

 

 

West End Square

 

 

 

 

 

 

 

 

 

Corrected

 

 

 

 

 

Expiration

 

NRA

 

Income

 

Tenants

 

Unit

 

Date

 

SF

 

Amount

 

Blue Haven Pool

 

2201

 

04/30/06

 

2,420

 

$

26,136

 

Jose Mata & Ramon Garcia

 

2203

 

MTM

 

904

 

$

9,763

 

Blanca Laines

 

2205

 

07/31/09

 

1,206

 

$

10,854

 

Vacant

 

2207

 

 

 

1,371

 

$

10,283

 

Vacant

 

2207A

 

 

 

1,710

 

$

12,825

 

Hunan Pagoda Restaurant

 

2209

 

11/30/05

 

3,500

 

$

36,540

 

Vacant

 

2211

 

 

 

1,674

 

$

18,414

 

Memorial Microwave

 

2213

 

06/30/05

 

998

 

$

8,982

 

Latty Lasode

 

2215

 

12/31/07

 

1,000

 

$

11,600

 

Olde World Charm

 

2217

 

MTM

 

1,995

 

$

19,152

 

Wesi Oaks Chiropractic

 

2221

 

MTM

 

1,330

 

$

11,172

 

Silvi’s Antiques - delete this line

 

2223

 

10/31/03

 

0

 

$

0

 

Alvin Linhart/Weddings by Debbie

 

2223b

 

09/30/09

 

14,076

 

$

143,575

 

Just Brakes

 

2239

 

08/31/05

 

3,453

 

$

41,436

 

Roland Cardner

 

2215A

 

08/31/07

 

1,000

 

$

12,000

 

Totals

 

 

 

 

 

36,637

 

372,732

 

 

15

--------------------------------------------------------------------------------


 

Willis Town Center

 

 

 

 

 

 

 

 

 

Corrected

 

 

 

 

 

Expiration

 

NBA

 

Income

 

Tenants

 

Unit

 

Date

 

SF

 

Amount

 

Pad Building-Spec-multi-tenant

 

Pad

 

10 year

 

4,800

 

$

100,800

 

M.G.A. Inc a Delaware Corporation

 

904-1

 

10/31/2009

 

3,220

 

$

48,300

 

Time Cleaners / TNAA, Inc.

 

904-2

 

12/31/2011

 

2,000

 

$

30,000

 

Willis Nail

 

904-3

 

10/31/2006

 

1,000

 

$

17,567

 

The UPS Store

 

904-4

 

11/30/2006

 

1,400

 

$

23,800

 

Texas Hair Express

 

904-5

 

11/30/1006

 

1,920

 

$

28,800

 

GRM Enterprises, Inc. dba Mr. Gatti’s

 

904-6

 

11/30/2006

 

1,200

 

$

18,755

 

Gayle J. Fletcher, DDS , P.A.

 

904-7

 

5/31/2012

 

2,000

 

$

31,000

 

Totals

 

 

 

 

 

17,540

 

299,022

 

 

Winchester Town Center

 

 

 

 

 

 

 

 

 

Corrected

 

 

 

 

 

Expiration

 

NBA

 

Income

 

Tenants

 

Unit

 

Date

 

SF

 

Amount

 

Washington Mutual

 

9344A

 

02/28/2010

 

3,500

 

$

77,000

 

Allstate Financial Services

 

9344C

 

5 years

 

900

 

$

16,650

 

Quizno’s

 

 

 

5 years

 

1,500

 

$

29,250

 

Hair by 3

 

9344J

 

5 years

 

1,200

 

$

22,200

 

Bella Nail

 

9344K

 

5 years

 

1,800

 

$

41,850

 

Income Tax & Postal Center Plus

 

9344L

 

5 years

 

1,200

 

$

23,400

 

Vacant - Spec tenants

 

 

 

 

 

7,900

 

$

150,100

 

Totals

 

 

 

 

 

18,000

 

360,450

 

 

Woodforest Square

 

 

 

 

 

 

 

 

 

Corrected

 

 

 

 

 

Expiration

 

NRA

 

Income

 

Tenants

 

Unit

 

Date

 

SF

 

Amount

 

Mr. Gatti’s Pizza No. 412

 

150

 

01/31/08

 

6,300

 

$

75,600

 

Fashion Plus

 

154

 

11/30/05

 

1,750

 

$

16,800

 

Nysom Apparel

 

156

 

12/31/07

 

1,050

 

$

12,600

 

Nysom Apparel

 

160

 

12/31/07

 

1,491

 

$

8,946

 

Rosemary Huong Lam

 

172

 

05/31/08

 

1,190

 

$

10,710

 

Viann Nail Salon

 

172

 

07/31/10

 

1,085

 

$

9,765

 

Aline D Tran, DDS

 

174

 

01/31/06

 

1,400

 

$

12,600

 

Center for Behavioral Health

 

176

 

10/31/06

 

2,150

 

$

19,221

 

Victor Boudreaux

 

178

 

02/28/07

 

1,000

 

$

9,400

 

Sho Nuff Good

 

180

 

03/31/10

 

3,150

 

$

15,593

 

T.C. Clean Scene

 

184

 

12/31/05

 

4,200

 

$

28,224

 

Vacant - spec tenant

 

188

 

 

 

3,471

 

$

41,652

 

Armando Rodriguez

 

194

 

MTM

 

800

 

$

9,600

 

Uvalde Insurance

 

195

 

MTM

 

690

 

$

5,796

 

Gary Greene Realtors

 

196

 

05/31/06

 

4,000

 

$

55,200

 

Vacant - spec tenant

 

198

 

 

 

5,950

 

$

41,650

 

Totals

 

 

 

 

 

39,677

 

373,357

 

 

16

--------------------------------------------------------------------------------


 

Inland Real Estate Acquisitions, Inc.

Exhibit C

to

Letter of Intent

 

EXHIBIT C

 

Texas City Office Building

Lease Up to 5% Vacancy or $15,000 Annual Rent

 

TENANTS

 

S.F.

 

ANNUAL
BASE RENT

 

MONTHLY

 

RENT

 

LEASE
COMMENCEMENT
DATE

 

LEASE
EXPIRATION
DATE

 

BEI Engineering

 

955

 

11,460,00

 

955.00

 

$

12.00

 

 

 

 

 

Bravos Mexican Restaurants, Inc.

 

579

 

6,943,00

 

576.58

 

$

11.99

 

 

 

September-05

 

Edward D. Jones & Co.

 

1,031

 

12,372,00

 

1,031.00

 

$

12.00

 

 

 

June-06

 

Gulf Coast Oral Surgery

 

2,462

 

28,600.00

 

2,400.00

 

$

11.70

 

 

 

 

 

J G Welch, Jr DDS

 

2,674

 

32,088.00

 

2,674.00

 

$

12.00

 

 

 

 

 

John G. Knecht, DPM

 

1,409

 

17,808.00

 

1,484.00

 

$

12.64

 

 

 

 

 

McRoberts Protective Agency

 

670

 

8,040.00

 

670.00

 

$

12.00

 

 

 

January-07

 

Money Mgmt Int’l

 

425

 

5,971.00

 

497.58

 

$

14.05

 

 

 

January-07

 

Paul Houston La Valle & Assoc.

 

941

 

10,869.00

 

905.75

 

$

11.55

 

 

 

November-09

 

Southwest Bank of Texas

 

3,775

 

57,272.00

 

4,772.67

 

$

15.17

 

 

 

April-10

 

Texas City Travel

 

755

 

9,060.00

 

755.00

 

$

12.00

 

 

 

 

 

Tonl Jo Lindstrom, Inc.

 

801

 

9,000.00

 

750.00

 

$

11.24

 

 

 

April-04

 

United American Insurance

 

780

 

7,800.00

 

650.00

 

$

10.00

 

 

 

 

 

World Trade Network, Inc.

 

527

 

6,324.00

 

527.00

 

$

12.00

 

 

 

 

 

Cook Dental Center

 

1,656

 

19,941.00

 

1,661.75

 

$

12.04

 

 

 

 

 

Vacant - Spec Tenant

 

3,540

 

46,728.00

 

3,894.00

 

$

13.20

 

 

 

 

 

Vacant - Spec Tenant

 

2,095

 

27,654.00

 

2,304.50

 

$

13.20

 

 

 

 

 

Vacant - Spec Tenant

 

1,723

 

22,744.00

 

1,895.33

 

$

13.20

 

 

 

 

 

Vacant - Spec Tenant

 

1,110

 

14,652.00

 

1,221.00

 

$

13.20

 

 

 

 

 

Vacant - Spec Tenant

 

961

 

12,685.00

 

1,057.08

 

$

13.20

 

 

 

 

 

Vacant - Spec Tenant

 

835

 

11,022.00

 

918.50

 

$

13.20

 

 

 

 

 

Vacant - Spec Tenant

 

564

 

7,445.00

 

620.42

 

$

13.20

 

 

 

 

 

Vacant - Spec Tenant

 

530

 

6,996.00

 

583.00

 

$

13.20

 

 

 

 

 

Vacant - Spec Tenant

 

172

 

2,270.00

 

189.17

 

$

13.20

 

 

 

 

 

 

 

 

 

 

 

0.00

 

#DIV/0I

 

 

 

 

 

 

 

 

 

 

 

0.00

 

#DIV/0I

 

 

 

 

 

Totals

 

30,970

 

395,944.00

 

 

 

 

 

 

 

 

 

 

Tomball Town Center

Lease Up to 3% Vacancy or $26,000 Annual Rent

 

TENANTS

 

S.F.

 

ANNUAL
BASE RENT

 

MONTHLY

 

RENT

 

LEASE
COMMENCEMENT
DATE

 

LEASE
EXPIRATION

DATE

 

Hollywood Video

 

6,100

 

129,000.00

 

10,750.00

 

$

21.15

 

 

 

10 years

 

Taco Cabana

 

2,800

 

64,400.00

 

5,366.67

 

$

33.00

 

 

 

10 years

 

Sprint

 

2,100

 

48,300.00

 

4,025.00

 

$

23.00

 

 

 

December-09

 

Cold Stone Creamery

 

1,400

 

30,600.00

 

2,566.67

 

$

22.00

 

 

 

December-09

 

The UPS Store

 

1,400

 

30,100.00

 

2,508.33

 

$

21.50

 

 

 

January-10

 

Berkeley Eye Center

 

3,200

 

76,487.00

 

6,373.92

 

$

23.90

 

 

 

10 years

 

Elegant Domain

 

1,400

 

30,100.00

 

2,508.33

 

$

21.50

 

 

 

5 years

 

Image nail & facial

 

1,500

 

33,000.00

 

2,750.00

 

$

22.00

 

 

 

10 years

 

Paul’s Pizza

 

3,262

 

54,150.00

 

4,512.50

 

$

16.60

 

 

 

10 years

 

Sport clips

 

1,500

 

31,500.00

 

2,625.00

 

$

21.00

 

 

 

January-10

 

Stewart Title Co.

 

4,349

 

86,976.00

 

7,248.00

 

$

20.00

 

 

 

10 years

 

TGF Haircutters

 

1,400

 

33,600.00

 

2,800.00

 

$

24.00

 

 

 

5 years

 

The Great Frame Up

 

1,400

 

33,600.00

 

2,800.00

 

$

24.00

 

 

 

February-10

 

The Silver Strawberry

 

1,400

 

30,800.00

 

2,566.67

 

$

22.00

 

 

 

January-10

 

Washington Mutual

 

3,500

 

98,000.00

 

8,166.67

 

$

28.00

 

 

 

February-10

 

Wachovia

 

0

 

125,000.00

 

10,416.67

 

#DIV/0I

 

 

 

 

 

Mens Warehouse Cleaners

 

2,400

 

66,600.00

 

5,550.00

 

$

27.75

 

 

 

 

 

Malibu Tan

 

2,000

 

44,000.00

 

3,666.67

 

$

22.00

 

 

 

 

 

Vacant - Spec Tenant

 

6,000

 

132,000.00

 

11,000.00

 

$

22.00

 

 

 

 

 

Vacant - Spec Tenant

 

1,100

 

26,400.00

 

2,200.00

 

$

24.00

 

 

 

 

 

Vacant - Spec Tenant

 

4,200

 

117,600.00

 

9,800.00

 

$

28.00

 

 

 

 

 

Vacant - Spec Tenant

 

2,543

 

55,946.00

 

4,662.17

 

$

22.00

 

 

 

 

 

 

 

 

 

 

 

0.00

 

#DIV/0I

 

 

 

 

 

Totals

 

54,954

 

1,376,359.00

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

West End Square

Lease Up to 5% Vacancy or $15,000 Annual Rent

 

TENANTS

 

S.F.

 

ANNUAL
BASE RENT

 

MONTHLY

 

RENT

 

LEASE
COMMENCEMENT
DATE

 

LEASE EXPIRATION DATE

 

Blue Haven Pool

 

2,420

 

26,136.00

 

2,178.00

 

$

10.80

 

 

 

April-06

 

Jose Mata & Ramon Garcia

 

904

 

9,763.00

 

813.58

 

$

10.80

 

 

 

MTM

 

Blanca Laines

 

1,206

 

10,854.00

 

904.60

 

$

9.00

 

 

 

July-09

 

Alvin Linhart / Weddings by Debbie

 

14,076

 

143,575.00

 

11,964.58

 

$

10.20

 

 

 

September-09

 

Hunan Pagoda Restaurant

 

3,500

 

36,540.00

 

3,045.00

 

$

10.44

 

 

 

November-05

 

Just Brakes

 

3,453

 

41,436.00

 

3,453.00

 

$

12.00

 

 

 

August-05

 

Latty Lasode

 

1,000

 

11,600.00

 

966.67

 

$

11.60

 

 

 

December-07

 

Memorial Microwave

 

998

 

8,982.00

 

748.50

 

$

9.00

 

 

 

June-05

 

Olde World Charm

 

1,995

 

19,152.00

 

1,596.00

 

$

9.60

 

 

 

MTM

 

Roland Cardner

 

1,000

 

12,000.00

 

1,000.00

 

$

12.00

 

 

 

August-07

 

West Oaks Chiropractic

 

1,330

 

11,172.00

 

931.00

 

$

8.40

 

 

 

October-03

 

Vacant

 

1,710

 

12,825.00

 

1,068.75

 

$

7.50

 

 

 

MTM

 

Vacant

 

1,674

 

18,414.00

 

1,534.50

 

$

11.00

 

 

 

 

 

Vacant

 

1,371

 

10,283.00

 

856.92

 

$

7.50

 

 

 

 

 

 

 

 

 

 

 

0.00

 

#DIV/0I

 

 

 

 

 

 

 

 

 

 

 

0.00

 

#DIV/0I

 

 

 

 

 

Totals

 

36,637

 

372,732.00

 

 

 

 

 

 

 

 

 

 

Winchester Town Center

Lease Up to 5% Vacancy or $14,000 Annual Rent

 

TENANTS

 

S.F.

 

ANNUAL
BASE RENT

 

MONTHLY

 

RENT

 

LEASE
COMMENCEMENT
DATE

 

LEASE
EXPIRATION
DATE

 

Washington Mutual

 

3,500

 

77,000.00

 

6,416.67

 

$

22.00

 

 

 

February- 10

 

hair by 3

 

1,200

 

22,200.00

 

1,850.00

 

$

18.50

 

 

 

5 years

 

Bella Nail

 

1,800

 

41,850.00

 

3,487.50

 

$

23.25

 

 

 

5 years

 

Income Tax & Postal Center Plus

 

1,200

 

23,400.00

 

1,950.00

 

$

19.50

 

 

 

5 years

 

Allstate Financial Services

 

900

 

16,650.00

 

1,387.50

 

$

18.50

 

 

 

5 years

 

Quizno’s

 

1,500

 

29,250.00

 

2,437.50

 

$

19.50

 

 

 

 

 

Vacant - Spec Tenants

 

7,900

 

150,100.00

 

12,508.33

 

$

19.00

 

 

 

 

 

Totals

 

18,000

 

360,450.00

 

 

 

 

 

 

 

 

 

 

Woodforest Square

Lease Up to 5% Vacancy or $15,000 Annual Rent

 

TENANTS

 

S.F.

 

ANNUAL
BASE RENT

 

MONTHLY

 

RENT

 

LEASE
COMMENCEMENT
DATE

 

LEASE EXPIRATION DATE

 

Mr. Gatti’s Pizza No. 412

 

6,300

 

75,600.00

 

6,300.00

 

$

12.00

 

 

 

January-08

 

Fashion Plus

 

1,750

 

16,800.00

 

1,400.00

 

$

9.60

 

 

 

November-05

 

Nysom Apparel

 

1,050

 

12,600.00

 

1,050.00

 

$

12.00

 

 

 

December-07

 

Nysom Apparel

 

1,491

 

8,946.00

 

745.50

 

$

6.00

 

 

 

December-07

 

Rosemary Huong Lam

 

1,190

 

10,710.00

 

892.50

 

$

9.00

 

 

 

May-08

 

Viann Nail Salon

 

1,085

 

9,765.00

 

813.75

 

$

9.00

 

 

 

July-10

 

Aline D Tran, DDS

 

1,400

 

12,600.00

 

1,050.00

 

$

9.00

 

 

 

January-06

 

Center for Behavioral Health

 

2,150

 

19,221.00

 

1,601.75

 

$

8.94

 

 

 

October-06

 

Victor Boudreaux

 

1,000

 

9,400.00

 

783.33

 

$

9.40

 

 

 

February-07

 

Sho Nufl Good

 

3,150

 

15,593.00

 

1,299.42

 

$

4.95

 

 

 

March-10

 

T.C. Clean Scene

 

4,200

 

28,224.00

 

2,352.00

 

$

6.72

 

 

 

December-05

 

Armando Rodriguez

 

800

 

9,600.00

 

800.00

 

$

12.00

 

 

 

MTM

 

GaryGreene Realtors

 

4,000

 

55,200.00

 

4,600.00

 

$

13.80

 

 

 

May-06

 

Uvalde Insurance

 

690

 

5,796.00

 

483.00

 

$

8.40

 

 

 

MTM

 

Vacant - Spec Tenant

 

3,471

 

41,652.00

 

3,471.00

 

$

12.00

 

 

 

 

 

Vacant - Spec Tenant

 

5,950

 

41,650.00

 

3,470.83

 

$

7.00

 

 

 

 

 

 

 

 

 

 

 

0.00

 

#DIV/0I

 

 

 

 

 

 

 

 

 

 

 

0.00

 

#DIV/0I

 

 

 

 

 

Totals

 

39,677

 

373,357.00

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

1000 FM 1960 Building

Lease Up to 5% Vacancy or $6,000 Annual Rent

 

TENANTS

 

S.F.

 

ANNUAL
BASE RENT

 

MONTHLY

 

RENT

 

LEASE
COMMENCEMENT
DATE

 

LEASE
EXPIRATION
DATE

 

Hudgins & Elkins Insurance Agency

 

432

 

5,184.00

 

432.00

 

$

12.00

 

 

 

September-05

 

Bennie L Williamson

 

317

 

3,480.00

 

290.00

 

$

10.98

 

 

 

 

 

Contractors Insurance Services

 

515

 

5,904.00

 

492.00

 

$

11.46

 

 

 

 

 

Darlene Chenier

 

956

 

9,750.00

 

812.50

 

$

10.20

 

 

 

 

 

Darlene Chenier

 

360

 

3,672.00

 

306.00

 

$

10.20

 

 

 

February-06

 

David Schrelber & Assoc.

 

695

 

8,400.00

 

700.00

 

$

12.09

 

 

 

 

 

Vacant - Spec Tenant

 

1,117

 

14,744.00

 

1,228.67

 

$

13.20

 

 

 

 

 

Diana J McCants

 

596

 

5,662.00

 

471.83

 

$

9.50

 

 

 

 

 

Enaq, Inc.

 

246

 

2,340.00

 

195.00

 

$

9.51

 

 

 

 

 

Excelsior Travel & Tours

 

235

 

2,820.00

 

235.00

 

$

12.00

 

 

 

January-06

 

Faith Mihalov

 

905

 

8,579.00

 

714.92

 

$

9.48

 

 

 

November-09

 

Fresidential Mortgage Processing Svcs

 

299

 

3,737,00

 

311.42

 

$

12.50

 

 

 

October-06

 

I Diamonds-For-Less

 

190

 

2,280.00

 

190.00

 

$

12.00

 

 

 

January-07

 

KC Inspection Services

 

1,600

 

14,400.00

 

1,200.00

 

$

9.00

 

 

 

November-07

 

Mike Pinzon dna Mixn Media

 

335

 

4,020.00

 

335.00

 

$

12.00

 

 

 

 

 

Owens Country Sausage

 

770

 

6,470.00

 

705.83

 

$

11.00

 

 

 

 

 

Primerica Financial Services

 

734

 

6,074.00

 

672.83

 

$

11.00

 

 

 

January-03

 

Samira Group

 

492

 

6,000.00

 

500.00

 

$

12.20

 

 

 

August-05

 

Tabitha Stewart

 

75

 

900.00

 

75.00

 

$

I2.00

 

 

 

 

 

The Together We Can Project

 

475

 

5,937.00

 

494.75

 

$

12.50

 

 

 

October-06

 

The Waste Source

 

198

 

2,376.00

 

198.00

 

$

12.00

 

 

 

 

 

WZI Inc.

 

1,284

 

14,964,00

 

1,247.00

 

$

11.65

 

 

 

September-05

 

Wayne Aaron / Bluewater

 

1,104

 

12,144,00

 

1,012.00

 

$

11.00

 

 

 

 

 

Vacant - Spec Tenant

 

1,132

 

14,942.00

 

1,245.17

 

$

13.20

 

 

 

 

 

Vacant - Spec Tenant

 

1,084

 

14,309.00

 

1,192.42

 

$

13.20

 

 

 

 

 

Vacant - Spec Tenant

 

918

 

12,118.00

 

1,009.83

 

$

12.00

 

 

 

 

 

Vacant - Spec Tenant

 

533

 

7,036.00

 

586.33

 

$

13.20

 

 

 

 

 

Vacant - Spec Tenant

 

211

 

2,785.00

 

232.08

 

$

13.20

 

 

 

 

 

Vacant - Spec Tenant

 

198

 

2,614.00

 

217.83

 

$

13.20

 

 

 

 

 

 

 

 

 

 

 

0.00

 

#DIV/0I

 

 

 

 

 

 

 

 

 

 

 

0.00

 

#DIV/0I

 

 

 

 

 

Totals

 

18,006

 

207,641.00

 

 

 

 

 

 

 

 

 

 

6234 Richmond Ave

Lease Up to 5% Vacancy or $12,000 Annual Rent

 

TENANTS

 

S.F.

 

ANNUAL
BASE RENT

 

MONTHLY

 

RENT

 

LEASE
COMMENCEMENT
DATE

 

LEASE
EXPIRATION
DATE

 

24 Hour Fitness

 

6,000

 

69,996.00

 

5,833.00

 

$

11.67

 

 

 

May-06

 

6447 Corporation

 

8,781

 

141,600.00

 

11,600.00

 

$

16.13

 

 

 

January-03

 

Boxer Property Mgmt

 

920

 

8,280.00

 

690.00

 

$

9.00

 

 

 

MTM

 

Vacant

 

4,450

 

62,300.00

 

5,191.67

 

$

14.00

 

 

 

 

 

Vacant

 

2,890

 

40,459.00

 

3,371.58

 

$

14.00

 

 

 

 

 

Vacant

 

2,560

 

35,841.00

 

2,986.75

 

$

14.00

 

 

 

 

 

Totals

 

25,601

 

358,476.00

 

 

 

 

 

 

 

 

 

 

Ashford Plaza

Lease Up to 5% Vacancy or $19,000 Annual Rent

 

TENANTS

 

S.F.

 

ANNUAL
BASE RENT

 

MONTHLY

 

RENT

 

LEASE
COMMENCEMENT
DATE

 

LEASE
EXPIRATION
DATE

 

Cap-Mor #1 Water (Ground lease)

 

 

 

7,400.00

 

616.67

 

#DIV/0I

 

 

 

April-06

 

Faster Fuel (Ground lease)

 

 

 

36,000.00

 

3,000.00

 

#DIV/0I

 

 

 

September-12

 

Christine’s Salon

 

3,833

 

39,097.00

 

3,258.08

 

$

10.20

 

 

 

May-06

 

Link Temporaries, S.W., Inc.

 

2,145

 

19,305.00

 

1,608.75

 

$

9.00

 

 

 

March-06

 

Stumpy’s

 

1,800

 

17,280.00

 

1,440.00

 

$

9.60

 

 

 

December-06

 

Murtaza Amjii

 

975

 

8,775.00

 

731.25

 

$

9.00

 

 

 

May-07

 

ABL Pagers

 

975

 

9,360.00

 

780.00

 

$

9.60

 

 

 

December-05

 

Alief Barber Shop

 

1,040

 

9,984.00

 

832.00

 

$

9.60

 

 

 

November-06

 

Alief Barber Shop

 

1,040

 

9,984.00

 

632.00

 

$

9.60

 

 

 

November-09

 

Better Image Photography

 

5,850

 

59,670.00

 

4,972.50

 

$

10.20

 

 

 

August-06

 

County Bonding

 

975

 

8,775.00

 

731.25

 

$

9.00

 

 

 

August-06

 

Delu Tadi

 

1,235

 

11,115.00

 

926.25

 

$

9.00

 

 

 

April-06

 

Glory of God African Market

 

1,175

 

11,633.00

 

969.42

 

$

9.90

 

 

 

April-06

 

Hairs To U

 

780

 

7,488.00

 

624.00

 

$

9.60

 

 

 

July-03

 

Kingdom Inn Missionary Baptist Church

 

1,560

 

14,040.00

 

1,170.00

 

$

9.00

 

 

 

November-06

 

Kingdom Inn Missionary Baptist Church

 

1.000

 

9,000.00

 

750.00

 

$

9.00

 

 

 

September-07

 

Little Angels Day Care

 

3,289

 

22,891.00

 

1,907.58

 

$

 

6.96

 

 

 

June-05

 

Little Angels Day Care

 

2,150

 

17,544.00

 

1,462.00

 

$

 

8.16

 

 

 

June-05

 

Liz Cleaners

 

1,000

 

9,600.00

 

800.00

 

$

 

9.60

 

 

 

November-08

 

Vacant - Spec Tenant

 

2,272

 

23,174.00

 

1,931.17

 

$

 

10.20

 

 

 

June-03

 

 

 

 

 

 

 

0.00

 

 

#DIV/0I

 

 

 

 

 

Totals

 

33,094

 

352,115.00

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

Bay Colony Town Center

Lease Up to 3% Vacancy or $42,000 Annual Rent     

 

TENANTS

 

S.F.

 

ANNUAL
BASE RENT

 

MONTHLY

 

RENT

 

LEASE
COMMENCEMENT
DATE

 

LEASE
EXPIRATION
DATE

 

Walgreens (pad)

 

14,820

 

310,236.00

 

25,853.00

 

$

26.93

 

 

 

August-24

 

Bank of America (Pad)

 

4,500

 

230,000.00

 

19,166.67

 

$

51.11

 

 

 

75 years

 

Sprint

 

2,513

 

65,338.00

 

5,444.83

 

$

26.00

 

 

 

20 years

 

Cold Stone Creamery

 

1,500

 

36,625.00

 

3,052.08

 

$

24.42

 

 

 

20 years

 

The UPS Store

 

1,460

 

36,500,00

 

3,041.67

 

$

25.00

 

 

 

20 years

 

HEB - ground lease

 

0

 

530,000.00

 

44,166.67

 

#DIV/0I

 

 

 

December-24

 

Wells Fargo Bank (Pad)

 

0

 

120,000.00

 

10,000.00

 

#DIV/0I

 

 

 

September-24

 

888 Chinese Restaurant

 

3,000

 

66,000.00

 

5,500.00

 

$

22.00

 

 

 

10 years

 

Cingular Wireless

 

1,131

 

27,144.00

 

2,262.00

 

$

24.00

 

 

 

January-10

 

Dental, ETC.

 

1,875

 

36,918.00

 

3,076.50

 

$

19.69

 

 

 

5 years

 

Dry Cleaners

 

3,000

 

51,000.00

 

4,250.00

 

$

17.00

 

 

 

January-15

 

Gateway Chiropractic

 

2,966

 

68,218.00

 

5,684.83

 

$

23.00

 

 

 

5 years

 

HCA Hospital

 

10,000

 

180,000.00

 

15,000.00

 

$

18.00

 

 

 

10 years

 

Jammin’ Inc.

 

2,787

 

55,740.00

 

4,645.00

 

$

20.00

 

 

 

January-10

 

Nails II

 

2,148

 

48,151.00

 

4,012.58

 

$

22.42

 

 

 

January-10

 

Nationwide Insurance

 

1,400

 

16,800.00

 

1,400.00

 

$

12.00

 

 

 

 

 

Planet Beach of League City

 

1,504

 

30,080.00

 

2,506.67

 

$

20.00

 

 

 

10 years

 

Santa M. Garner, OD

 

2,051

 

36,918.00

 

3,076.50

 

$

18.00

 

 

 

December-09

 

Subway

 

1,495

 

35,880.00

 

2,990.00

 

$

24.00

 

 

 

December-09

 

TGF Haircutters

 

1,400

 

36,000.00

 

3,000.00

 

$

25.71

 

 

 

10 years

 

The Great Frame Up

 

1,995

 

44,888.00

 

3,740.67

 

$

22.50

 

 

 

5 years

 

Univ of Texas Medical Branch

 

9,920

 

218,240.00

 

18,186.67

 

$

22.00

 

 

 

 

 

Vacant - Spec Tenants

 

10,307

 

267,982.00

 

22,331.83

 

$

26.00

 

 

 

January-10

 

Vacant - Spec Tenants

 

8,561

 

196,903.00

 

16,408.58

 

$

23.00

 

 

 

January-10

 

Vacant - Spec Tenants

 

1,707

 

40,968.00

 

3,414.00

 

$

24.00

 

 

 

7 years

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals

 

92,040

 

2,786,529.00

 

 

 

 

 

 

 

 

 

 

Cypress Town Center

Lease Up to 4% Vacancy or $30,000 Annual Rent

 

TENANTS

 

S.F.

 

ANNUAL BASE RENT

 

MONTHLY

 

RENT

 

LEASE
COMMENCEMENT
DATE

 

LEASE
EXPIRATION
DATE

 

Washington Mutual

 

4,000

 

107,200.00

 

8,933.33

 

$

26.80

 

 

 

15 year

 

Quizno’s

 

1,400

 

25,200.00

 

2,100.00

 

$

18.00

 

 

 

15 year

 

Wireless Choice / T-Mobile

 

1,050

 

19,425.00

 

1,618.75

 

$

18.50

 

 

 

January-13

 

Mail Boxes +

 

1,050

 

20,790.00

 

1,732.50

 

$

19.80

 

 

 

January-13

 

China Inn Café

 

2,800

 

53,060.00

 

4,421.67

 

$

18.95

 

 

 

April-08

 

Vacant - Spec Tenant

 

4,200

 

79,800.00

 

6,650.00

 

$

19.00

 

 

 

March-08

 

Curves for Women

 

1,470

 

28,372.00

 

2,364.33

 

$

19.30

 

 

 

May-08

 

The Taper Caper Gifts

 

2,450

 

42,426.00

 

3,535.50

 

$

17.32

 

 

 

 

 

Vacant - Spec Tenant

 

3,280

 

63,320.00

 

5,276.67

 

$

19.30

 

 

 

December-08

 

Love Cleaners

 

2,450

 

42,416.00

 

3,534.67

 

$

17.31

 

 

 

April-09

 

Sharp Vision

 

1,400

 

25,433.00

 

2,119.42

 

$

18.17

 

 

 

 

 

Kim Cue Vo, DDS

 

1,610

 

28,980.00

 

2,415.00

 

$

18.00

 

 

 

March-13

 

Andrew’s Jewelry

 

1,540

 

26,950.00

 

2,245.83

 

$

17.50

 

 

 

February-10

 

Onion Blossom

 

1,400

 

22,400.00

 

1,866.67

 

$

16.00

 

 

 

March-13

 

Serene Care Nails

 

1,750

 

32,375.00

 

2,697.92

 

$

18,50

 

 

 

August-08

 

TGF Haircutters

 

1,400

 

26,600.00

 

2,216.67

 

$

19.00

 

 

 

June-09

 

Sterling Bank

 

2,100

 

51,800.00

 

4,316.67

 

$

24.67

 

 

 

March-08

 

Star Tex Title Com

 

3,200

 

59,200.00

 

4,933.33

 

$

18.50

 

 

 

March-08

 

Countrywide Home Loan, Inc.

 

2,100

 

37,800.00

 

3,150.00

 

$

18.00

 

 

 

April-14

 

DaVita Dialysis - proposed

 

6,000

 

108,000.00

 

9,000.00

 

$

18.00

 

 

 

April-09

 

Melvin Beard Insurance

 

1,050

 

19,950.00

 

1,662.50

 

$

19.00

 

 

 

September-09

 

Patday Advance

 

1,050

 

19,950.00

 

1,662.50

 

$

19.00

 

 

 

10 years

 

Papa Johns Pizza

 

1,400

 

25,200.00

 

2,100.00

 

$

18.00

 

 

 

5 years

 

Blockbuster Video

 

4,900

 

98,000.00

 

8,166.67

 

$

20.00

 

 

 

5 years

 

 

 

 

 

 

 

0.00

 

#DIV/0I

 

 

 

 

 

 

 

 

 

 

 

0.00

 

#DIV/0 I

 

 

 

 

 

Totals

 

55,050

 

1,064,647.00

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

Friendswood Crossing

Lease Up to 5% Vacancy or $21,000 Annual Rent

 

TENANTS

 

S.F.

 

ANNUAL
BASE RENT

 

MONTHLY

 

RENT

 

LEASE
COMMENCEMENT
DATE

 

LEASE
EXPIRATION
DATE

 

24-Hour Fitness

 

35,684

 

459,610.00

 

38,300.83

 

$

12.88

 

 

 

September-15

 

McDonalds (pad 1)

 

 

 

54,996.00

 

4,583.00

 

#DIV/0I

 

 

 

March-05

 

El Rancho Mexican Restaurant

 

3,600

 

54,000.00

 

4,500.00

 

$

15.00

 

 

 

August-21

 

Emerald Spring Wellness Clinic

 

2,701

 

41,865.00

 

3,488.75

 

$

15.50

 

 

 

May-09

 

Family Healthcare Centers, Inc.

 

2,867

 

43,005.00

 

3,583.75

 

$

15.00

 

 

 

December-08

 

Hair Essence

 

1,519

 

22,785.00

 

1,898.75

 

$

15.00

 

 

 

December-06

 

Malibu Tan

 

2,100

 

30,450.00

 

2,537.50

 

$

14.50

 

 

 

February-09

 

Mystic Nails

 

943

 

13,240.00

 

1,103.33

 

$

14.04

 

 

 

February-06

 

One Stop Cellular

 

1,426

 

22,816.00

 

1,901.33

 

$

16.00

 

 

 

December-05

 

Pizza Hut

 

1,519

 

21,266.00

 

1,772.17

 

$

14.00

 

 

 

October-07

 

Shirley’s Donuts & Kolaches

 

1,209

 

16,500.00

 

1,375.00

 

$

13.65

 

 

 

March-07

 

Starlite Smoothie

 

1,157

 

17,934.00

 

1,494.50

 

$

15.50

 

 

 

 

 

The 7th No Hitter

 

1,081

 

12,972.00

 

1,081.00

 

$

12.00

 

 

 

June-07

 

Vacant - Spec Tenant

 

8,442

 

118,188.00

 

9,849.00

 

$

14.00

 

 

 

August-08

 

Vacant - Spec Tenant

 

3,080

 

49,280.00

 

4,106.67

 

$

16.00

 

 

 

May-05

 

 

 

 

 

 

 

0.00

 

#DIV/0I

 

 

 

 

 

 

 

 

 

 

 

0.00

 

#DIV/0I

 

 

 

 

 

Totals

 

67,328

 

978,907.00

 

 

 

 

 

 

 

 

 

 

Hunting Bayou

Lease Up to 3% Vacancy or $19,000 Annual Rent

 

TENANTS

 

S.F.

 

ANNUAL
BASE RENT

 

MONTHLY

 

RENT

 

LEASE
COMMENCEMENT
DATE

 

LEASE
EXPIRATION
DATE

 

BK Dental Management

 

1,735

 

28,628.00

 

2,385.67

 

$

16.50

 

 

 

January-15

 

Auto Insurance Discounters

 

800

 

12,000.00

 

1,000.00

 

$

15.00

 

 

 

March-05

 

Jackson Hewitt Tax Service

 

1,050

 

18,900.00

 

1,575.00

 

$

18.00

 

 

 

April-09

 

Freeway Finance

 

1,965

 

32,918.00

 

2,743.17

 

$

16.75

 

 

 

October-07

 

Murphy’s Deli

 

1,500

 

31,635.00

 

2,636.25

 

$

21.09

 

 

 

August-08

 

Cici’s Pizza

 

4,500

 

67,500.00

 

5,625.00

 

$

15.00

 

 

 

 

 

24 Hour Fitness

 

43,460

 

342,465.00

 

28,538.75

 

$

7.88

 

 

 

January-14

 

Accident & Injury Pain Center

 

2,230

 

36,366.00

 

3,030.50

 

$

16.31

 

 

 

October-06

 

Brett L. Garner

 

5,040

 

61,854.00

 

5,154.50

 

$

12.27

 

 

 

October-05

 

CCHUN Corp

 

1,400

 

22,920.00

 

1,910.00

 

$

16.37

 

 

 

August-09

 

Chase Bank ATM

 

0

 

10,800.00

 

900.00

 

#DIV/0I

 

 

 

October-05

 

City of Houston - WIC Program

 

3,090

 

37,080.00

 

3,090.00

 

$

12.00

 

 

 

February-08

 

Gambro Healthcare

 

5,660

 

64,524.00

 

5,377.00

 

$

11.40

 

 

 

May-09

 

MTI College of Business

 

33,650

 

252,375.00

 

21,031.25

 

$

7.50

 

 

 

 

 

N. Texas Open Air MRI, LLC

 

1,200

 

19,680.00

 

1,640.00

 

$

16.40

 

 

 

 

 

Nutrition Depot

 

1,025

 

15,990.00

 

1,332.50

 

$

15.60

 

 

 

December-09

 

Tesoro Nails

 

1,050

 

17,250.00

 

1,437.50

 

$

16.43

 

 

 

September-12

 

Max Care Pharmacy

 

1,750

 

28,875.00

 

2,406.25

 

$

16.50

 

 

 

 

 

MG Coffee Shop

 

1,025

 

18,450.00

 

1,537.50

 

$

18.00

 

 

 

 

 

Vacant Spec Tenant

 

11,790

 

70,740.00

 

5,895.00

 

$

6.00

 

 

 

August-07

 

Vacant - Spec Tenant

 

7,630

 

114,450.00

 

9,537.50

 

$

15.00

 

 

 

October-08

 

Vacant - Spec Tenant

 

1,615

 

25,840.00

 

2,153.33

 

$

16.00

 

 

 

 

 

 

 

 

 

 

 

0.00

 

#DIV/0I

 

 

 

 

 

Totals

 

133,165

 

1,331,240.00

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

Pinehurst

Lease Up to 5% Vacancy or $14,000 Annual Rent

 

TENANTS

 

S.F.

 

ANNUAL
BASE RENT

 

MONTHLY

 

RENT

 

LEASE
COMMENCEMENT
DATE

 

LEASE
EXPIRATION
DATE

 

Austen’s Bistro

 

2,436

 

23,386,00

 

1,948.83

 

$

9.60

 

 

 

May-07

 

Stephen G Eichelsdorfer

 

806

 

8,705.00

 

725.42

 

$

10.80

 

 

 

September-09

 

State Farm Ins. - Burklew

 

2,100

 

20,318.00

 

1,693.17

 

$

9.68

 

 

 

April-07

 

Travis Barber Shop

 

1,000

 

9,600.00

 

800.00

 

$

9.60

 

 

 

December-05

 

Henderson’s ATA Black Belt Academy

 

4,150

 

37,350,00

 

3,112.50

 

$

9.00

 

 

 

 

 

Computer Avenue

 

1,000

 

10,200.00

 

850.00

 

$

10.20

 

 

 

September-09

 

Fantastic Cuts

 

1,000

 

10,200.00

 

850.00

 

$

10.20

 

 

 

February-08

 

Tim Bates

 

1,000

 

9,200.00

 

766.67

 

$

9.20

 

 

 

January-05

 

Texas Int’l Express

 

1,000

 

9,000.00

 

750.00

 

$

9.00

 

 

 

 

 

A+ Food Market

 

1,530

 

14,688.00

 

1,224.00

 

$

9.60

 

 

 

May-08

 

Baytown Seafood Restaurant

 

3,550

 

31,950.00

 

2,662.50

 

$

9.00

 

 

 

September-06

 

Besy Donuts

 

1,426

 

14,545.00

 

1,212.08

 

$

10.20

 

 

 

March-07

 

Carl T Martin

 

808

 

7,757,00

 

646.42

 

$

9.60

 

 

 

 

 

JerryLee Turner

 

1,236

 

9,641.00

 

803.42

 

$

7.80

 

 

 

December-05

 

Liem Dac To

 

1,460

 

14,016.00

 

1,168.00

 

$

9.60

 

 

 

February-07

 

Lilly’s Donuts

 

600

 

5,460.00

 

455.00

 

$

9.10

 

 

 

April-08

 

Nikola Gajie, MD

 

1,800

 

15,120.00

 

1,260.00

 

$

8.40

 

 

 

 

 

VKCI, LP

 

1,410

 

14,221.00

 

1,185.08

 

$

10.09

 

 

 

February-05

 

Veron Cajon Meat Market

 

2,160

 

19,440.00

 

1,620.00

 

$

9.00

 

 

 

 

 

Vacant - Spec Tenant

 

5,942

 

47,536.00

 

3,961.33

 

$

8.00

 

 

 

 

 

Vacant - Spec Tenant

 

1,500

 

15,000.00

 

1,250.00

 

$

10.00

 

 

 

 

 

Vacant - Spec Tenant

 

1,170

 

11,700.00

 

975.00

 

$

10.00

 

 

 

 

 

Vacant Spec Tenant

 

850

 

6,800.00

 

566.67

 

$

8.00

 

 

 

 

 

 

 

 

 

 

 

0.00

 

#DIV/0I

 

 

 

 

 

 

 

 

 

 

 

0.00

 

#DIV/0I

 

 

 

 

 

 

 

 

 

 

 

0.00

 

#DIV/0I

 

 

 

 

 

 

 

 

 

 

 

0.00

 

#DIV/0I

 

 

 

 

 

Totals

 

39,934

 

365,833.00

 

 

 

 

 

 

 

 

 

 

Saratoga Town Center

Lease Up to 3% Vacancy or $26,000 Annual Rent     

 

TENANTS

 

S.F.

 

ANNUAL
BASE RENT

 

MONTHLY

 

RENT

 

LEASE
COMMENCEMENT
DATE

 

LEASE
EXPIRATION
DATE

 

Shadow Anchored by Kohl’s

 

 

 

 

 

 

 

 

 

 

 

 

 

Petco Southwest, LP

 

13,500

 

189,000.00

 

15,750.00

 

$

14.00

 

 

 

January-15

 

Sprint PCS

 

2,450

 

50,225.00

 

4,185.42

 

$

20.50

 

 

 

August-09

 

Wendy’s (pad)

 

0

 

88,542.00

 

7,378.50

 

#DIV/0I

 

 

 

January-24

 

Complete Family Eye Care

 

1,750

 

33,600.00

 

2,800.00

 

$

19.20

 

 

 

15 year

 

Cost Cutters

 

1,400

 

27,440,00

 

2,286.67

 

$

19.60

 

 

 

15 year

 

Deluxe Cleaners

 

2,450

 

44,100.00

 

3,675.00

 

$

18.00

 

 

 

September-09

 

Electronics Boutique of America Inc.

 

1,400

 

27,650.00

 

2,304.17

 

$

19.75

 

 

 

September-09

 

Elite Nails

 

1,400

 

25,200.00

 

2,100.00

 

$

18.00

 

 

 

September-14

 

King of Sleep

 

2,800

 

47,040.00

 

3,920.00

 

$

16.80

 

 

 

September-09

 

Mark & Laura Wilson dba Keva Juice

 

1,188

 

22,810.00

 

1,900.83

 

$

19.20

 

 

 

September-09

 

My Favorite Muffin

 

1,600

 

30,400.00

 

2,533.33

 

$

19.00

 

 

 

November-09

 

My Scrubs, LLC

 

1,400

 

26,880.00

 

2,240.00

 

$

19.20

 

 

 

May-14

 

Noodle House

 

4,138

 

75,111.00

 

6,259.25

 

$

18.15

 

 

 

July-09

 

Oasis

 

4,488

 

80,784.00

 

6,732.00

 

$

18.00

 

 

 

5 year

 

Ooh LaLa Boutique

 

1,400

 

26,880.00

 

2,240.00

 

$

19.20

 

 

 

September-09

 

Quiznos Sub

 

1,400

 

26,250.00

 

2.187.50

 

$

18.75

 

 

 

September-14

 

Texas Food Service d/d/a/ Figaro’s Pizza

 

1,400

 

26,544.00

 

2,212.00

 

$

18.96

 

 

 

December-09

 

Utopia World Cuisine, Inc.

 

5,918

 

106,524.00

 

8,877.00

 

$

18.00

 

 

 

June-14

 

Medical Spa

 

1,800

 

34,560.00

 

2,880.00

 

$

19.20

 

 

 

October-09

 

Philip Randolph Jewelry

 

1,400

 

26,880.00

 

2,240.00

 

$

19.20

 

 

 

5 year

 

Vacant -Spec Tenant

 

2,800

 

56,000.00

 

4,666.67

 

$

20.00

 

 

 

 

 

Vacant -Spec Tenant

 

2,100

 

42,000.00

 

3,500.00

 

$

20.00

 

 

 

 

 

 

 

 

 

 

 

0.00

 

#DIV/0I

 

 

 

 

 

Totals

 

58,182

 

1,114,420.00

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

Spring Town Center Phases I & II

Lease Up to 5% Vacancy or $21,000 Annual Rent

 

TENANTS

 

S.F.

 

ANNUAL
BASE RENT

 

MONTHLY

 

RENT

 

LEASE
COMMENCEMENT
DATE

 

LEASE
EXPIRATION
DATE

 

SuperWalmart Shadow Anchored

 

 

 

 

 

 

 

 

 

 

 

 

 

Walgreens (pad)

 

14,560

 

340,000.00

 

28,333.33

 

$

23.35

 

 

 

December-78

 

Bank of America (pad)

 

4,700

 

175,000.00

 

14,583.33

 

$

37.23

 

 

 

December-18

 

Gameslop

 

1,500

 

30,000.00

 

2,500.00

 

$

20.00

 

 

 

August-09

 

Hibernia Bank (pad)

 

0

 

70,000.00

 

5,833.33

 

#DIV/0I

 

 

 

July-24

 

Chili’s (pad)

 

0

 

83,000.00

 

6,916.67

 

#DIV/0I

 

 

 

December-14

 

Wendy’s (pad)

 

0

 

68,000.00

 

5,666.67

 

#DIV/0I

 

 

 

September-14

 

Paul’s Pizza

 

3,320

 

59,760.00

 

4,980.00

 

$

18.00

 

 

 

August-14

 

Sailee Family Denistry

 

1,500

 

27,900.00

 

2,325.00

 

$

18.60

 

 

 

August-14

 

Great Clips

 

1,125

 

22,500.00

 

1,875.00

 

$

20.00

 

 

 

July-09

 

Nail Salon

 

1,500

 

28,250.00

 

2,354.17

 

$

18.83

 

 

 

August-11

 

Sally’s Beauty

 

1,500

 

28,800.00

 

2,400.00

 

$

19.20

 

 

 

September-09

 

Philly Connection

 

1,535

 

32,235.00

 

2,686.25

 

$

21.00

 

 

 

August-09

 

Payless Shoe

 

3,010

 

56,317.00

 

4,693.08

 

$

18.71

 

 

 

July-09

 

$1.19 Dry Clean

 

3,137

 

69,014.00

 

5,751.17

 

$

22.00

 

 

 

August-14

 

Vacant - Spec Tenant

 

1,660

 

31,540.00

 

2,628.33

 

$

19.00

 

 

 

 

 

Vacant - Spec Tenant

 

1,524

 

28,956.00

 

2,413.00

 

$

19.00

 

 

 

 

 

 

 

 

 

 

 

0.00

 

#DIV/0I

 

 

 

 

 

Totals

 

40,571

 

1,151,272.00

 

 

 

 

 

 

 

 

 

 

The Stables Town Center

Lease Up to 3% Vacancy or $27,000 Annual Rent

 

TENANTS

 

S.F.

 

ANNUAL
BASE RENT

 

MONTHLY

 

RENT

 

LEASE
COMMENCEMENT
DATE

 

LEASE
EXPIRATION
DATE

 

Wendy’s International (Ground Lease)

 

0

 

45,000.00

 

3,750.00

 

#DIV/0I

 

 

 

 

 

Vacant

 

4,335

 

80,631.00

 

6,719.25

 

$

18.60

 

 

 

20 years

 

Fantastic Day Spa

 

3,044

 

48,704.00

 

4,058.67

 

$

16.00

 

 

 

 

 

EB Games

 

1,400

 

28,000.00

 

2,333.33

 

$

20.00

 

 

 

 

 

TGF Haircutters

 

1,400

 

28,000.00

 

2,333.33

 

$

20.00

 

 

 

 

 

Frame Craft

 

1,750

 

32,340.00

 

2,695,00

 

$

16.48

 

 

 

 

 

Las Canteras Restaurant

 

4,693

 

89,167.00

 

7,430.58

 

$

19.00

 

 

 

 

 

Postal Annex +

 

1,400

 

26,250,00

 

2,187.50

 

$

18.75

 

 

 

 

 

Chaps Cleaners

 

1,400

 

30,100.00

 

2,508.33

 

$

21.50

 

 

 

 

 

Urban Eyes

 

1,630

 

29,747.00

 

2,478.92

 

$

18.25

 

 

 

 

 

Subway Sandwich

 

1,400

 

25,900.00

 

2,158.33

 

$

18.50

 

 

 

January-10

 

Pizza Hut

 

1,540

 

27,720.00

 

2,310.00

 

$

18.00

 

 

 

December-09

 

Mechanical Room

 

120

 

0.00

 

0.00

 

$

0.00

 

 

 

January-10

 

 

 

 

 

 

 

0.00

 

#DIV/0I

 

 

 

February-10

 

Phase I - Stage II

 

 

 

 

 

 

 

 

 

 

 

January-10

 

Washing Mutual Bank (pad)

 

0

 

72,600.00

 

6,050.00

 

#DIV/0I

 

 

 

 

 

Cold Stone Creamery

 

1,500

 

34,500.00

 

2,875.00

 

$

23.00

 

 

 

 

 

Starbucks

 

1,500

 

35,700.00

 

2,975.00

 

$

23.80

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Phase I - Stage III

 

 

 

 

 

 

 

 

 

 

 

 

 

First Service Credit Union

 

2,450

 

51,450.00

 

4,287.50

 

$

21.00

 

 

 

 

 

Amy Koenig Dance Studio

 

1,750

 

30,918,00

 

2,576.50

 

$

17.67

 

 

 

 

 

Spec Tenants

 

2,698

 

51,262.00

 

4,271.83

 

$

19.00

 

 

 

 

 

Vacant - Spec Tenants

 

10,490

 

209,800.00

 

17,483.33

 

$

20.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Phase II - Stage I

 

 

 

 

 

 

 

 

 

 

 

 

 

Walgreen Co. (pad)

 

14,490

 

279,000.00

 

23,250.00

 

$

19.25

 

 

 

 

 

Bank of America

 

5,200

 

146,000.00

 

12,166.67

 

$

28.08

 

 

 

 

 

Coldwell Banker

 

6,500

 

113,750.00

 

6,479.17

 

$

17.50

 

 

 

 

 

Star Tex Title

 

5,000

 

92,500.00

 

7,708.33

 

$

18.50

 

 

 

 

 

Mimi Van Der Leden, MD

 

1,980

 

37,620,00

 

3,135,00

 

$

19.00

 

 

 

 

 

Juli Whitman Ins. Agency

 

1,402

 

25,236.00

 

2,103.00

 

$

18.00

 

 

 

 

 

Smilecrafters, P.A.

 

1,799

 

32,742.00

 

2,728.50

 

$

18.20

 

 

 

 

 

Liberty Mutual Insurance Co.

 

3,908

 

70,344.00

 

5,862.00

 

$

18.00

 

 

 

 

 

Ronald J. Toole, DDS

 

2,449

 

42,858.00

 

3,571.50

 

$

17.50

 

 

 

 

 

 

 

 

 

 

 

0.00

 

#DIV/0I

 

 

 

 

 

 

 

 

 

 

 

0.00

 

#DIV/0I

 

 

 

 

 

Totals

 

87,228.00

 

1,817,839.00

 

 

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

Inland Real Estate Acquisitions, Inc.

Exhibit D

to

Letter of Intent

 

6234 Richmond Ave

 

TENANTS

 

S.F.

 

ANNUAL
BASE RENT

 

MONTHLY

 

RENT

 

LEASE
COMMENCEMENT
DATE

 

LEASE EXPIRATION DATE

 

24 Hour Fitness

 

6,000

 

69,996.00

 

5,833.00

 

$

11.67

 

 

 

May-06

 

 

Atascoclta

 

TENANTS

 

S.F.

 

ANNUAL
BASE RENT

 

MONTHLY

 

RENT

 

LEASE
COMMENCEMENT
DATE

 

LEASE
EXPIRATION
DATE

 

24-Hour Fitness - base rent

 

37,264

 

507,722.00

 

42,310.17

 

$

13.63

 

 

 

July-15

 

 

Bay Colony Town Center

 

TENANTS

 

S.F.

 

ANNUAL
BASE RENT

 

MONTHLY

 

RENT

 

LEASE
COMMENCEMENT
DATE

 

LEASE
EXPIRATION
DATE

 

HEB - ground lease

 

0

 

530,000.00

 

44,166.67

 

#DIV/0I

 

 

 

August-24

 

Walgreens (pad)

 

14,820

 

310,236.00

 

25,853.00

 

$

20.93

 

 

 

75 years

 

Taco Cabana (pad)

 

0

 

75,000.00

 

6,250.00

 

#DIV/0I

 

 

 

20 years

 

Bank of America (Pad)

 

4,500

 

230,000.00

 

19,166.67

 

$

51.11

 

 

 

December-24

 

Wells Fargo Bank (Pad)

 

0

 

120,000.00

 

10,000.00

 

#DIV/0I

 

 

 

September-24

 

Subway

 

1,495

 

32,890.00

 

2,740.83

 

$

22.00

 

 

 

January-10

 

Cingular Wireless

 

1,131

 

27,144.00

 

2,262.00

 

$

24.00

 

 

 

December-09

 

Cold Stone Creamery

 

1,500

 

33,000.00

 

2,750.00

 

$

22.00

 

 

 

January-10

 

The UPS Store

 

1,460

 

33,458.00

 

2,788.17

 

$

22.92

 

 

 

January-10

 

Sprint

 

2,513

 

65,338.00

 

5,444.83

 

$

26.00

 

 

 

December-10

 

 

Blackhawk Town Center

 

TENANTS

 

S.F.

 

ANNUAL
BASE RENT

 

MONTHLY

 

RENT

 

LEASE
COMMENCEMENT
DATE

 

LEASE
EXPIRATION
DATE

 

Walgreens BTS

 

14,820

 

370,000.00

 

30,833.33

 

$

24.97

 

 

 

75 years

 

Bank of America BTS

 

4,500

 

217,500.00

 

18,125.00

 

$

48.33

 

 

 

20 years

 

HEB

 

 

 

600,000.00

 

50,000.00

 

#DIV/0I

 

 

 

January-25

 

Subway

 

1,520

 

34,960.00

 

2,913.33

 

$

23.00

 

 

 

5 years

 

 

Cypress Town Center

 

TENANTS

 

S.F.

 

ANNUAL
BASE RENT

 

MONTHLY

 

RENT

 

LEASE
COMMENCEMENT
DATE

 

LEASE
EXPIRATION
DATE

 

Washington Mutual

 

4,000

 

107,200.00

 

8,933.33

 

$

26.80

 

 

 

January-13

 

Quizno’s

 

1,400

 

25,200.00

 

2,100.00

 

$

18.00

 

 

 

January-13

 

Mail Boxes +

 

1,050

 

19,989.00

 

1,665.75

 

$

19.04

 

 

 

March-08

 

Papa Johns Pizza

 

1,400

 

16,800.00

 

1,400.00

 

$

12.00

 

 

 

5 years

 

Blockbuster Video

 

4,900

 

98,000.00

 

8,166.67

 

$

20.00

 

 

 

February-10

 

 

Friendswood Crossing

 

TENANTS

 

S.F.

 

ANNUAL
BASE RENT

 

MONTHLY

 

RENT

 

LEASE COMMENCEMENT DATE

 

LEASE
EXPIRATION
DATE

 

24-Hour Fitness

 

35,684

 

459,610.00

 

38,300.83

 

$

12.88

 

 

 

September-15

 

McDonalds (pad 1)

 

 

 

54,996.00

 

4,583.00

 

#DIV/0I

 

 

 

August-21

 

 

Saratoga Town Center

 

TENANTS

 

S.F.

 

ANNUAL
BASE RENT

 

MONTHLY

 

RENT

 

LEASE COMMENCEMENT DATE

 

LEASE
EXPIRATION
DATE

 

Shadow Anchored by Kohl’s

 

 

 

 

 

 

 

 

 

 

 

 

 

Petco Southwest, LP

 

13,500

 

189,000.00

 

15,750.00

 

$

14.00

 

 

 

January-15

 

Sprint PCS

 

2,450

 

50,225.00

 

4,185.42

 

$

20.50

 

 

 

August-09

 

Wendy’s (pad)

 

0

 

87,708.00

 

7,309.00

 

#DIV/0I

 

 

 

January-24

 

Quiznos Sub

 

1,400

 

26,250.00

 

2,187.50

 

$

18.75

 

 

 

June-14

 

 

1

--------------------------------------------------------------------------------


 

Stables at Town Center

 

TENANTS

 

S.F.

 

ANNUAL
BASE RENT

 

MONTHLY

 

RENT

 

LEASE COMMENCEMENT DATE

 

LEASE
EXPIRATION
DATE

 

Wendy’s International (Ground Lease)

 

0

 

45,000.00

 

3,750.00

 

#DIV/0I

 

 

 

December-11

 

EB Games

 

1,400

 

28,000.00

 

2,333.33

 

$

20.00

 

 

 

April-09

 

Pizza Hut

 

1,540

 

27,720.00

 

2,310.00

 

$

18.00

 

 

 

July-06

 

Phase 1 - Stage II

 

 

 

 

 

 

 

 

 

 

 

 

 

Washing Mutual Bank (pad)

 

0

 

69,300.00

 

5,775.00

 

#DIV/0I

 

 

 

June-21

 

Starbucks

 

1,500

 

35,700.00

 

2,975.00

 

$

23.80

 

 

 

August-12

 

Phase II - Stage I

 

 

 

 

 

 

 

 

 

 

 

 

 

Walgreen Co. (pad)

 

14,490

 

279,000.00

 

23,250.00

 

$

19.25

 

 

 

April-62

 

Bank of America

 

5,200

 

146.000.00

 

12,166.67

 

$

26.08

 

 

 

January-17

 

Coldwell Banker

 

6,500

 

113,750.00

 

9,479.17

 

$

17.50

 

 

 

June-09

 

Phase II -Stage II

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank One (pad)

 

0

 

74,000.00

 

6,166.67

 

#DIV/0I

 

 

 

August-24

 

 

Tomball Town Center

 

TENANTS

 

S.F.

 

ANNUAL BASE RENT

 

MONTHLY

 

RENT

 

LEASE COMMENCEMENT DATE

 

LEASE EXPIRATION DATE

 

Hollywood Video

 

6,100

 

129,000.00

 

10,750.00

 

$

21.15

 

 

 

10 years

 

Taco Cabana

 

2,600

 

42,933.00

 

3,577.75

 

$

15.33

 

 

 

10 years

 

Sprint

 

2,100

 

48,300.00

 

4,025.00

 

$

23.00

 

 

 

December-09

 

Cold Stone Creamery

 

1,400

 

30,800.00

 

2,566.67

 

$

22.00

 

 

 

December-09

 

The UPS Store

 

1,400

 

27,592,00

 

2.299.33

 

$

19.71

 

 

 

January-10

 

 

Winchester Town Center

 

TENANTS

 

S.F.

 

ANNUAL BASE RENT

 

MONTHLY

 

RENT

 

LEASE COMMENCEMENT DATE

 

LEASE
EXPIRATION
DATE

 

Washington Mutual

 

3,500

 

77,000.00

 

6,416.67

 

$

22.00

 

 

 

February-10

 

 

Woodforest Square

 

TENANTS

 

S.F.

 

ANNUAL BASE RENT

 

MONTHLY

 

RENT

 

LEASE COMMENCEMENT DATE

 

LEASE EXPIRATION DATE

 

Mr. Gatt’s Pizza No. 412

 

6,300

 

75,600.00

 

6,300.00

 

$

12.00

 

 

 

January-06

 

 

Joe’s Crab Shack

 

TENANTS

 

S.F.

 

ANNUAL BASE RENT

 

MONTHLY

 

RENT

 

LEASE COMMENCEMENT DATE

 

LEASE EXPIRATION DATE

 

Landry’s Joe’s Crab Snack - Ground Lease

 

0

 

79,500.00

 

6,625.00

 

#DIV/0I

 

 

 

July-18

 

 

Chili’s Ground Lease

 

TENANTS

 

S.F.

 

ANNUAL BASE RENT

 

MONTHLY

 

RENT

 

LEASE COMMENCEMENT DATE

 

LEASE EXPIRATION DATE

 

Brinker International Chili’s

 

0

 

63,500.00

 

5,291.67

 

#DIV/0I

 

 

 

September-08

 

 

NTB Store

 

TENANTS

 

S.F.

 

ANNUAL BASE RENT

 

MONTHLY

 

RENT

 

LEASE COMMENCEMENT DATE

 

LEASE EXPIRATION DATE

 

NTB Store - Ground Lease

 

 

 

65,000.00

 

5,416.67

 

#D1V/01

 

 

 

August-18

 

 

Cinemark 12

 

TENANTS

 

S.F.

 

ANNUAL BASE RENT

 

MONTHLY

 

RENT

 

LEASE COMMENCEMENT DATE

 

LEASE EXPIRATION DATE

 

Cinemark

 

39,081

 

625,296,00

 

52,108.00

 

$

16.00

 

 

 

20 years

 

 

2

--------------------------------------------------------------------------------


 

Sherman Town Center

 

TENANTS

 

S.F.

 

ANNUAL BASE RENT

 

MONTHLY

 

RENT

 

LEASE COMMENCEMENT DATE

 

LEASE EXPIRATION DATE

 

Belk, Inc.

 

73,777

 

239,775.00

 

19,981.25

 

$

3.25

 

 

 

March-24

 

Hobby Lobby

 

65,000

 

471,250.00

 

39,270.83

 

$

7.25

 

 

 

April-19

 

Cinemark USA

 

38,597

 

559,656.00

 

46,638.00

 

$

14.50

 

 

 

December-23

 

Ross Stores

 

29,843

 

286,776.00

 

23,898.00

 

$

9.61

 

 

 

January-15

 

Bed Bath & Beyond

 

19,000

 

148,500.00

 

12,375.00

 

$

7.82

 

 

 

January-15

 

Petco

 

15,040

 

211,923.00

 

17,660.25

 

$

14.09

 

 

 

May-14

 

Old navy

 

14,800

 

189,595.00

 

15,799.58

 

$

12.81

 

 

 

January-10

 

Books-A-Million

 

12,800

 

140,206.00

 

11,683.83

 

$

10.95

 

 

 

January-15

 

Dollar Tree

 

11,900

 

98,175.00

 

8,181.25

 

$

8.25

 

 

 

January-15

 

Pier 1 Imports

 

9,460

 

144,265.00

 

12,022.08

 

$

15.25

 

 

 

April-14

 

Famous Footware

 

8,400

 

123,900.00

 

10,325.00

 

$

14.75

 

 

 

August-14

 

The Dress Barn

 

7,730

 

107,800.00

 

8,983.33

 

$

13.95

 

 

 

June-09

 

Lifeway Christian Bookstore

 

5,950

 

110,075.00

 

9,172.92

 

$

18.50

 

 

 

January-10

 

Mattress Giant

 

4,500

 

92,250.00

 

7,687.50

 

$

20.50

 

 

 

August-14

 

Lane Bryant

 

4,080

 

65,280.00

 

5,440.00

 

$

16.00

 

 

 

September-09

 

Claire’s Boutique

 

1,600

 

32,000.00

 

2,666.67

 

$

20.00

 

 

 

November-14

 

Game Stop

 

1,400

 

28,000.00

 

2,333.33

 

$

20.00

 

 

 

September-09

 

Wendy’s - pad

 

0

 

65,000.00

 

5,416.67

 

#DIV/0I

 

 

 

December-13

 

Panera - pad

 

0

 

139,100.00

 

11,591.67

 

#DIV/0I

 

 

 

November-14

 

Chuck E. Cheese’s - pad

 

0

 

57,600.00

 

4,800.00

 

#DIV/0I

 

 

 

November-13

 

Logan’s Roadhouse - pad

 

0

 

77,500.00

 

6,458.33

 

#DIV/0I

 

 

 

March-19

 

Chick-Fil-A

 

0

 

62,500.00

 

5,208.33

 

#DIV/0I

 

 

 

September-19

 

Payless Shoes

 

2,934

 

52,812.00

 

4,401.00

 

$

18.00

 

 

 

March-09

 

 

Spring Town Center Phases I & II

 

TENANTS

 

S.F.

 

ANNUAL BASE RENT

 

MONTHLY

 

RENT

 

LEASE COMMENCEMENT DATE

 

LEASE EXPIRATION DATE

 

SuperWalmart Shadow Anchored

 

 

 

 

 

 

 

 

 

 

 

 

 

Walgreens (pad)

 

14,560

 

340,000.00

 

28,333.33

 

$

23.35

 

 

 

December-78

 

Bank of America (pad)

 

4,700

 

175,000.00

 

14,583.33

 

$

37.23

 

 

 

December-18

 

Gamestop

 

1,500

 

30,000.00

 

2,500.00

 

$

20.00

 

 

 

August-09

 

Hibernia Bank (pad)

 

0

 

70,000.00

 

5,833.33

 

#DIV/0I

 

 

 

July-24

 

Chili’s (pad)

 

0

 

83,000.00

 

6,916.67

 

#DIV/0I

 

 

 

December-14

 

Wendy’s (pad)

 

0

 

68,000.00

 

5,666.67

 

#DIV/0I

 

 

 

September-14

 

Sally’s Beauty

 

1,500

 

26,800.00

 

2,400.00

 

$

19.20

 

 

 

September-09

 

Payless Shoe

 

3,010

 

56,317.00

 

4,693.08

 

$

18.71

 

 

 

July-09

 

 

Antoine Town Center

 

TENANTS

 

S.F.

 

ANNUAL BASE RENT

 

MONTHLY

 

RENT

 

LEASE COMMENCEMENT DATE

 

LEASE EXPIRATION DATE

 

Whataburger (pad)

 

 

 

42,000.00

 

3,500.00

 

#DIV/0I

 

 

 

December-17

 

Compass (pad)

 

 

 

65,000.00

 

5,416.67

 

#DIV/0I

 

 

 

June-23

 

Taco Cabana (pad)

 

 

 

45,000.00

 

3,750.00

 

#DIV/0I

 

 

 

July-23

 

CICI’s Pizza

 

4,500

 

67,500.00

 

5,625.00

 

$

15.00

 

 

 

March-13

 

Cato Corp

 

4,000

 

48,000.00

 

4,000.00

 

$

12.00

 

 

 

January-10

 

Radio Shack

 

2,400

 

42,000.00

 

3,500.00

 

$

17.50

 

 

 

April-08

 

Subway Real Estate Corp

 

1,500

 

27,900.00

 

2,325.00

 

$

18.60

 

 

 

April-08

 

 

Cyfair Town Center

 

TENANTS

 

S.F.

 

ANNUAL BASE RENT

 

MONTHLY

 

RENT

 

LEASE COMMENCEMENT DATE

 

LEASE EXPIRATION DATE

 

Taco Bell (pad)

 

0

 

72,500.00

 

6,041.67

 

#DIV/0I

 

 

 

15 year

 

Washington Mutual Bank (pad)

 

0

 

85,000.00

 

7,083.33

 

#DIV/0I

 

 

 

August-23

 

Subway

 

1,540

 

30,800,00

 

2,566.67

 

$

20.00

 

 

 

October-08

 

Pizza Hut

 

1,610

 

30,590.00

 

2,549.17

 

$

19.00

 

 

 

September-08

 

 

Hunting Bayou

 

TENANTS

 

S.F.

 

ANNUAL BASE RENT

 

MONTHLY

 

RENT

 

LEASE COMMENCEMENT DATE

 

LEASE EXPIRATION
DATE

 

Cici’s Pizza

 

4,500

 

56,250.00

 

4,687.50

 

$

12.50

 

 

 

 

 

24 Hour Fitness

 

43,460

 

342,465.00

 

28,538.75

 

$

7.88

 

 

 

January-14

 

Chase Bank ATM

 

0

 

10,800.00

 

900.00

 

#DIV/0I

 

 

 

August-09

 

 

24 Hour 249 & Jones Rd

 

TENANTS

 

S.F.

 

ANNUAL BASE RENT

 

MONTHLY

 

RENT

 

LEASE
COMMENCEMENT DATE

 

LEASE
EXPIRATION
DATE

 

24-Hour Fitness

 

34,950

 

579,600.00

 

48,300.00

 

$

16.58

 

 

 

December-15

 

 

24 Hour Woodlands

 

TENANTS

 

S.F.

 

ANNUAL BASE RENT

 

MONTHLY

 

RENT

 

LEASE
COMMENCEMENT DATE

 

LEASE
EXPIRATION
DATE

 

24-Hour Fitness

 

45,906

 

910,775.00

 

75,897.92

 

$

19.84

 

 

 

June- 17

 

 

3

--------------------------------------------------------------------------------


 

Inland Real Estate Acquisitions, Inc.

EXHIBIT E

to

Letter of Intent

 

PROPERTY

 

A-S

 

ESTIMATED
LOAN PREPAY
PENALTY

 

24 Hour 249 & Jones

 

20

 

80,248

 

24 Hour Woodlands

 

38

 

102,942

 

1000 FM 1960 Building

 

1

 

 

 

6101 Richmond Building

 

16

 

 

 

6234 Richmond

 

19

 

 

 

11500 Market Street - Hunting Bayou

 

7

 

 

 

Antoine Town Center

 

27

 

 

 

Ashford Plaza

 

11

 

 

 

Atascocita Shopping Center

 

31

 

309,833

 

Bay Colony Town Center

 

56

 

 

 

Blackhawk Town Center

 

66

 

 

 

Carver Creek Shopping Center

 

9

 

 

 

Chili’s Ground Lease - Hunting Bayou

 

7

 

 

 

Cinemark 12-Silverlake

 

68

 

466,076

 

Cinemark Jacinto City - Hunting Bayou

 

17

 

832,999

 

Cinemark Webster

 

18

 

1,990,661

 

CyFair Town Center

 

46

 

211,546

 

Cypress Town Center

 

47

 

 

 

Eldridge Lakes Town Center

 

41

 

278,743

 

Eldridge Town Center

 

22

 

17,864

 

Friendswood Shopping Center

 

30

 

38,074

 

Highland Plaza

 

74

 

 

 

Hunting Bayou Shopping Center

 

7

 

 

 

Joe’s Crab Shack - Hunting Bayou

 

1

 

 

 

NTB Eldridge

 

58

 

6,990

 

Pinehurst Shopping Center

 

5

 

 

 

Saratoga Town Center

 

54

 

 

 

Sherman Town Center

 

60

 

—

 

Spring Town Center Phase I & II - Spring Town

 

75

 

303,735

 

Stables at Town Center

 

24/25

 

271,381

 

Texas City Office Building

 

1

 

 

 

Tomball Town Center

 

62

 

 

 

Walgreens Springfield MO

 

63

 

 

 

West End Square

 

11

 

 

 

Willis Town Center

 

42

 

31,968

 

Winchester Town Center

 

65

 

 

 

Woodforest Square Shopping Center

 

14

 

 

 

Totals

 

 

 

4,943,060

 

 

1

--------------------------------------------------------------------------------


 

TABLE A

 

OPTIONAL SURVEY RESPONSIBILITIES AND SPECIFICATIONS

 

NOTE: The items of Table A must be negotiated between the surveyor and client.
It may be necessary for the surveyor to qualify or expand upon the description
of these items, e.g. in reference to item 6, there may be a need for an
interpretation of a restriction. The surveyor cannot make a certification on the
basis of an interpretation.

 

If checked, the following optional items are to be included in the ALTA/ACSM
LAND TITLE SURVEY:

 

1.

ý

Monuments placed (or a reference monument or witness to the corner) at all major
corners of the boundary of the property, unless already marked or referenced by
an existing monument or witness to the corner.

 

 

 

2.

ý

Vicinity map showing the property surveyed in reference to nearby highway(s) or
major street intersection(s).

 

 

 

3.

ý

Flood zone designation (with proper annotation based on Federal Flood Insurance
Rate Maps or the state or local equivalent, by scaled map location and graphic
plotting only.)



4.

ý

Land area as specified by the client (acres and s.f.)

 

 

 

5.

o

Contours and the datum of the elevations.

 

 

 

6.

ý

Identify, and show if possible, setback, height and floor space area
restrictions of record or disclosed by applicable zoning or building codes (In
addition to those recorded in subdivision maps). If none, so state, as
applicable.

 

 

 

7.

ý

(a) Exterior dimensions of all buildings at ground level

 

 

 

 

o

(b) Square footage of:

 

 

 

 

ý

(1) exterior footprint of all buildings at ground level;

 

 

 

 

ý

(2) gross floor area of all buildings;* or

 

 

 

 

o

(3) other areas to be defined by the client

 

 

 

 

o

(c) Measured height of all buildings above grade at a defined location. If no
defined location is provided, the point of measurement shall be shown.

 

 

 

8.

ý

Substantial, visible improvements (In addition to buildings) such as signs,
parking areas or structures, swimming pools, etc.

 

 

 

9.

ý

Parking areas and if striped, the striping and the type (e.g. handicapped,
motorcycle, regular, etc.) and number of parking spaces.

 

 

 

10.

ý

Indication of access to a public way such as curb cuts and driveways.

 

 

 

11.

ý

Location of utilities (representative examples of which are shown below)
existing on or serving the surveyed property as determined by:

 

 

 

 

ý

(a) Observed evidence



 

o

(b) Observed evidence together with plans and markings provided by client,
utility companies, and other appropriate sources (with reference as to the
source of information)

 

 

 

 

 

• railroad tracks and sidings;

 

 

 

 

 

• manholes, catch basins, valve vaults or other surface indications of
subterranean uses;

 

 

 

 

 

• wires and cables (including their function) crossing the surveyed premises,
all poles on or within ten feet of the surveyed premises, and the dimensions of
all crosswires or overhangs affecting the surveyed premises; and

 

 

 

 

 

• utility company installations on the surveyed premises.

 

 

 

12

o

Governmental Agency survey-related requirements as specified by the client.

 

 

 

13

ý

Names of adjoining owners of platted lands.

 

 

 

14.

o

Observable evidence of earth moving work, building construction or building
additions within recent months.

 

 

 

15.

o

Any changes in street right of way lines either completed or proposed, and
available from the controlling jurisdiction. Observable evidence of recent
street or sidewalk construction or repairs.

 

 

 

16.

o

Observable evidence of site use as a solid waste dump, sump or sanitary
landfill.

 

 

 

17.

 

 

 

 

 

 

--------------------------------------------------------------------------------

* as per the building footprint(s) for one storey buildings, and as per standard
survey convention for multi-storey buildings

 

--------------------------------------------------------------------------------